PERMIS AMILCAR

CONVENTION
ET
CAHIER DES CHARGES
ENTRE
L'ETAT TUNISIEN

ET
L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES
ET
HOUSTON OIL AND MINERALS OF TUNISIA, INC.

CONVENTION PORTANT AUTORISATION DE RECHERCHE

DE SUBSTANCES MINERALES DU SECOND GROUPE

ENTRE LES SOUSSIGNES :

L'ETAT TUNISIEN (ci-après dénommé "L'AUTORITE CONCEDANTE"),
représenté par Monsieur Sadok RABAH , Ministre de l'Energie et des

Mines.

ET

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après dénommée
"ETAP"), établissement public à caractère industriel et commercial,
dont le siège est à Tunis au 27 bis Avenue Khéreddine Pacha, 1002
Tunis Belvédère, représentée par son Président Directeur Général,
Monsieur Abdelwaheb KESRAOUI, dûment mandaté pour signer cette

Convention

ET

HOUSTON OIL AND MINERALS OF TUNISIA,INC., (ci-après dénommée "LA
SOCIETE")Société établie et régie selon les lois de l'Etat du
Texas,Etats Unis d'Amérique,ayant son siège social à 1100 Louisia
na Street, Houston 77002 Texas,Etats Unis d'Amérique, élisant
domicile à Tunis, 4 Place Virgile,représentée par son Vice-
Président, Monsieur Jack L.GREGORY, dûment mandaté pour signer cette
Convention par une résclution du Conseil d'Administration en date

du 23 Septembre 1988.

2 de
fÆ

0m
ETAP et LA SOCIETE sont désignées ci-après conjointement "Le

Titulaire" et individuellement "Le Co-Titulaire”.

IL EST PREALABLEMENT EXPOSE CE QUI SUIT :

ETAP et LA SOCIETE ont déposé conjointement en date du 5 Octobre
1988 une demande de Permis de recherche de substances minérales du
second groupe telles que définies à l'Article deux du Décret du ler
Janvier 1953 sur les Mines.Le Permis demandé dit "PERMIS AMILCAR"
comporte 496 périmètres élémentaires environ (de 4 km2 chacun)

d'un seul tenant soit 1984 kilomètres carrés .

ETAP et LA SOCIETE, toutes deux satisfaisant aux conditions et
obligations définies dans l'Article Premier du Décret du 13
Décembre 1948, ont demandé à être admises au bénéfice des
dispositions spéciales prévues dans ledit Décret sous réserve des

résultats de l'enquête publique qui sera ordonnée à cet effet, par

arrêté du Ministre de l'Energie et des Mines.

ETAP et LA SOCIETE ont fixé leurs pourcentages de participation
dans le Permis comme suit :

Pour le champ de Miskar,le taux de participation de l'ETAP sera
basé sur le rapport "R" des revenus nets cumulés aux dépenses
totales cumulées relatives à la Concession concernée tel que défini

à l'Article 20 du "Décret-Loi".

R % d'ETAP % de LA SOCIETE
inférieur à 1,2 20% 80%
supérieur ou égal à 1,2 et inférieur à 1,5 30% 70%
supérieur ou égal à 1,5 et inférieur à 2 35% 65%
supérieur ou égal à 2 et inférieur à 3 40% 60%
supérieur ou égal à 3 50% 50%
L'augmentation de la participation d' ETAP sera effective au ler
Janvier de l'année suivant celle au cours de laquelle le rapport
"“"R" concerné est atteint.

Pour toute Concession autre que le champ de Miskar le pourcentage
de participation est fixé comme suit:

ETAP 50 $% (cinquante pour cent)

LA SOCIETE 50 % (cinquante pour cent)

Lesdits pourcentages de participation pourront être modifiés si
ETAP décide, Sonformément à l'Article 13 du Décret-Loi n° 85-9 du
44 Septembre 1985 tel que ratifié par la Loi n° 85-93 du 22
Novembre 1985 amendée par la Loi n°87-9 du 6 Mars 1987,ci-après
dénommé "Décret-loi#,fe réduire son pourcentage de participation

pour une concession donnée.

Elles ont décidé de conduire en commun les opérations de recherche
de substances minérales du second groupe dans le Permis ainsi que

les opérations d'exploitation des gisements qui en seraient issus.

Elles ont conclu un Contrat d'Association en vue de définir les
conditions et modalités de leur association ainsi que les droits et
obligations qui résulteront pour chacune d'elles de la présente

Convention et du Cahier des Charges.
IL À ETE ARRETE ET CONVENU CE QUI SUIT :

ARTICLE PREMIER:
Le Permis de recherche et d'exploitation, tel que délimité à
l'Article 2 du Cahier des Charges annexé à la présente Convention

(Annexe À) sera attribué à ETAP et à LA SOCIETE conjointement et
PA

Fe
dans l'indivision par un arrêté du Ministre de l'Energie et des
Mines qui sera publié au Journal Officiel de la République

Tunisienne.

Il est entendu que les intérets indivis dans ledit Permis sont les

suivants :

Pour le champ de Miskar,le taux de participation de l'ETAP sera
basé sur le rapport "R" des revenus nets cumulés aux dépenses

totales cumulées relatives à la Concession concernée tel que défini

à l'Article 20 du "Décret-Loi".

R $ d'ETAP % de LA SOCIETE
inférieur à 1,2 20% 80%
supérieur ou égal à 1,2 et inférieur à 1,5 30% 70%
supérieur ou égal à 1,5 et inférieur à 2 35% 65%
supérieur. ou égal à 2 et inférieur à 3 40% 60%
supérieur ou égal à 3 50% 50%

L'augmentation de la participation de ETAP sera effective au ler
Janvier de l'année suivant celle au cours de laquelle le rapport
"R" concerné est atteint.

Pour toute Concession autre que le champ de Miskar,le pourcentage
de participation sera fixé comme suit:

ETAP 50 % (cinquante pour cent)

LA SOCIETE 50% (cinquante pour cent)

Sous réserve de l'enquête publique ordonnée à cet effet par arrêté
du Ministre de l'Energie et des Mines, conformément aux Articles 4
et 5 du Décret du 13 décembre 1948, ETAP et LA SOCIETE seront
toutes deux admises au bénéfice de ces dispositions spéciales

prévues dans ledit Décret dès la publication de l'arrêté institutif
n FA

Æ

du Permis de recherche.

À a
1)

ARTICLE 2:

Les travaux d'exploration, d'appréciation, de développement et
d'exploitation des substances minérales du second groupe, effectués
par le Titulaire dans les zones couvertes par le Permis de
recherche visé ci-dessus, sont assujettis aux dispositions de la
présente Convention et à l'ensemble des textes qui lui sont annexés

et qui en font partie intégrante :

Annexe À Cahier des Charges;
Annexe B Procédure concernant le contrôle des changes;

Annexe C Définition et carte du Permis.

ARTICLE 3:
Au lieu et place des redevances stipulées à l'Article Premier de la
Loi n° 58-36 du 15 Mars 1958,chaque Co-Titulaire s'engage à payer à

lL'AUTORITE CONCEDANTE :

Une redevance proportionnelle {ci-après désignée "redevance") à la
valeur ou aux quantités des hydrocarbures liquides ou gazeux
provenant des opérations réalisées dans le cadre de la présente
Convention et vendus ou enlevés par lui où pour son compte, comme

suit:

a) Hydrocarbures liquides
Pour les hydrocarbures liquides, le taux de la redevance

proportionnelle est défini par l'Article 20 (b) äu "Décret-Loi"

4} Hydrocarbures gazeux
Pour les hydrocarbures gazeux, le taux de la redevance

proportionnelle sera conforme aux dispositions de l'Article 30
2)

du "Décret-Loi",

Le décompte et le versement de cette redevance proportionnelle,
soit en nature, soit en espèces, seront effectués suivant les
modalités précisées au Titre III (Articles 22 à 28) du Cahier des
Charges . Les versements ainsi effectués par chaque Co-Titulaire en
application du présent paragraphe 1 seront considérés comme
dépenses déductibles pour le calcul de ses bénéfices nets soumis à

l'impôt visé au paragraphe 3 ci-dessous,

Les droits, taxes et tarifs suivants :

a) Les paiements à l'Etat, aux collectivités, offices,
établissements publics ou privés et aux concessionnaires de
services publics, en rémunération de l'utilisation directe ou
indirecte par le Titulaire des voiries et réseaux divers ou des
services publics (tels que services des eaux, gaz, électricité,
P.T.T etc...) conformément aux conditions d'utilisation définies
dans le Cahier des Charges.

b) La redevance de prestation douanière (RPD) due à l'importation

et à l'exportation.

c) Les taxes sur Les transports et sur la circulation des

véhicules.

d) L'enregistrement au droit fixe de tous les contrats et des
marchés de fournitures des travaux et de services relatifs aux
activités d'exploration, d'appréciation, de développement, de

production, de transport, de stockage et de commercialisation.

e) Le droit de timbre. PE oi de
A
3)

a)

f) La taxe unique sur les assurances.

g) La taxe sur la valeur locative de locaux à usage de bureau et/ou

d'habitation.
h) La taxe de formation professionnelle.

i) Les droits, taxes et impôts payés par Les fournisseurs de
service, de matériaux et de matériels et qui sont normalement
compris dans le prix d'achat à l'exception toutefois de la taxe

sur la valeur ajoutée.

j) Le droit fixe et le droit d'enregistrement des permis et
concessions conformément aux dispositions du Décret du ler

Janvier 1953 sur les mines.

Les majorations des droits, taxes et tarifs quelconques énumérés au
présent paragraphe 2 ne seront applicables au Titulaire que si
elles sont communément applicables à toutes les catégories

d'entreprises en Tunisie.

IL est précisé que la redevance mentionnée au paragraphe L et les
droits, taxes et tarifs visés au paragraphe 2 du présent Article

seront dûs, même en l'absence de bénéfice.

L'impôt sur les bénéfices nets issus des hydrocarbures produits

sur le Permis "AMILCAR" est fixé comme suit :

Pour les hydrocarbures liquides :
Lorsqu'il s'agit d'une concession portant principalement sur
l'exploitation du pétrole brut avec du gaz associé ou dissous

dans le pétrole, le taux de l'impôt sur les bénéfices sera celui

: ak
b)

4)

défini par l'Article 20 (c) du "Décret-Loi".

Pour les hydrocarbures gazeux :
Lorsqu'il s'agit d'une concession portant principalement sur
l'exploitation de gaz non associé au pétrole brut, l'impôt sur

les bénéfices est dû conformément à l'Article 31 du "Décret-Loi".

En contrepartie de ces versements prescrits au présent Article 3,
l'AUTORITE CONCEDANTE exonère chaque Co-Titulaire de tous impôts,
taxes, droits redevances et tarifs directs ou indirects, quelle
qu'en soit la nature, déjà institués ou qui seront institués par
l'AUTORITE CONCEDANTE et/ou tous autres organismes ou collectivités

publiques, à l'exception de ceux énumérés ci-dessus.

Les paiements effectués au titre de l'impôt sur les bénéfices
nets tels que décrits au paragraphe 3 du présent Article 3
remplacent tous impôts qui pourraient être dûs en application des

dispositions du Code de la Patente.

Aucun impôt ou taxe ne sera dû par les actionnaires des Co-
Titulaires sur les dividendes qu'ils recevront à l'occasion des
activités des Co-Titulaires en vertu de la présente Convention pour

un quelconque exercice fiscal.

De même aucun paiement au titre desdits impôts ou taxes sur les

dividendes ne sera dû par les Co-Titulaires.

ARTICLE 4 :
Les bénéfices nets seront calculés concession par concession de la
même manière que pour l'impôt proportionnel de Patente,

conformément aux règles fixées par le Code de 1a Patente à la date

8 @ kk

TEA
an
de

signature de la présente Convention, sous réserve des

dispositions de ladite Convention, en particulier :

- Les droits, impôts, taxes et tarifs visés au paragraphe 2 de

l'Article 3 ci-dessus ainsi que la redevance décrite au
paragraphe 1 de l'Article 3 ci-dessus sont considérés comme
charges déductibles. Toutefois, tout montant payé par chaque Co-
Titulaire ou pour son compte au titre de la redevance de
prestation douanière frappant l'exportation des substances
minérales du second groupe produites par ou pour ce Co-titulaire,
sera considéré comme un acompte sur le paiement de l'impôt visé
au paragraphe 3 de l'Article 3 ci-dessus et dû par ledit Co-
Titulaire au titre de l'exercice au cours duquel ledit montant a

été payé ou, à défaut, au titre du ou des exercices ultérieurs.

Les charges d'intérets d'emprunts relatifs aux investissements de
développement ne sont considérés comme charges déductibles que
pour un montant d'emprunt ne dépassant pas 70 % de ces
investissements. Les conditions d'emprunts contractés par le
titulaire ou de crédits qui lui seraient octroyés doivent être

agréés par l'AUTORITE CONCEDANTE.

L'amortissement des immobilisations corporelles et des dépenses
traitées comme des immobilisations en vertu du paragraphe 4 ci-
dessous peut être différé, autant que besoin est, de façon à
permettre leur imputation sur les exercices bénéficiaires jusqu'à

extinction complète;

Tout solde non amorti de la valeur desdites immobilisations

perdues ou abandonnées pourra être traité comme frais déductibles

Ok
2e

L'on
2.

au titre de l'exercice au cours duquel la perte ou l'abandon a eu
lieu;
- Pour chaque exercice bénéficiaire, l'imputation des charges et

amortissements sera effectuée dans l'ordre suivant :

a. report des déficits antérieurs,

b. amortissements différés,

c. autres amortissements.
Les prix de vente retenus pour la détermination de l'impôt sur le
revenu visé à l'Article 3 ci-dessus, seront les prix de vente
réalisés dans les conditions stipulées à l'Article 11 ci-dessous et
à l'Article 80 du Cahier des Charges, sauf en ce qui concerne les
ventes visées à l'Article 78 du Cahier des Charges pour lesquelles

on retiendra le prix défini audit Article 78.

Pour la liquidation et le paiement de l'impôt sur les bénéfices
nets visés à l'Article 3 ci-dessus, chaque Co-Titulaire déclarera
ses résultats et produira ses comptes de résultats et ses bilans

provisoires à la fin de chaque trimestre calendaire.

Chaque Co-Titulaire payera l'impôt trimestriellement dans les
trois(3) mois qui suivent la fin d'un trimestre calendaire , sur la
base des bilans provisoires précités, avec une régularisation
définitive au plus tard six mois après la fin de l'exercice fiscal

concerné (l'exercice correspond à l'année du calendrier grégorien).

Les catégories suivantes de dépenses, effectuées en Tunisie ou
ailleurs, en exécution de la présente Convention à savoir :

- les dépenses de prospection et de recherche,

- les frais de forage non-compensés,

M We

10

À am.
6.

- les coûts d'abandon d'un forage,

- les coûts des forages des puits non productifs de pétrole ou de
gaz en quantités commercialisables,

- les frais de premier établissement relatifs à l'organisation et à
la mise en marche des opérations d'hydrocarbures autorisées par
la présente Convention, pourront être traitées au choix du
contribuable intéressé, après avoir décidé annuellement pour les
dépenses de ces catégories faites au cours de l'exercice fiscal
en cause, soit comme des frais déductibles au titre de l'exercice
fiscal dans lequel ils auront été encourus, soit comme des
dépenses d'immobilisation à amortir à un taux à déterminer
annuellement par l'intéressé à la date à laquelle il fixe son
choix. Le Titulaire a la faculté d'amortir tous ses
investissements immobilisés à un taux pouvant atteindre trente
pour cent (30%) par an.

Les déductions au titre de l'amortissement seront autorisées

jusqu'à amortissement complet desdites dépenses.

Les dépenses d'exploration et d'appréciation réalisées sur le
Permis peuvent être amorties au choix du titulaire sur toutes
concessions issues de ce Permis.

En cas d'arrêt de la production d'une concession, les dépenses de
développement relatives à cette concession et non encore
amorties, sont amortissables sur d'autres concessions de ce

Permis.
Les expressions ci-après sont définies comme suit :

a. "Les dépenses de prospection et de recherche" comprendront :

11 AN ke
À an
- les dépenses pour les travaux d'ordre géologique, géophysique
et assimilés,

- les dépenses des forages d'exploration, y compris le premier
forage de découverte dans chaque gisement de pétrole ou de
gaz, ainsi que tous Les puits non productifs ou secs (à
l'exclusion toutefois de toute dépense de développement,

d'exploitation ou dé production),

les dépenses d'administration générale et autres frais
généraux assimilés, qui ne peuvent être directement affectés
aux activités de recherche ou aux activités d'exploitation et
qui, aux fins d'amortissement et de déduction, feront l'objet
d'une répartition entre les dépenses de recherche et les
dépenses d'exploitation, suivant la proportion existant entre
les dépenses directes de recherche et les dépenses directes
d'exploitation.

“Les frais de forage non-compensés" désignent tous les frais
de carburant, de matériaux et de matériel de réparation,
d'entretien, de transport, de main-d'oeuvre et de rémunération
de personnel de toutes catégories, ainsi que Les frais
assimilés nécessaires pour l'implantation, les travaux de
forage, les essais, l'entretien et l'approfondissement des
puits, et les travaux préparatoires pour ces opérations, ainsi

que tous les frais afférents auxdites opérations.

7. Pour la détermination des bénéfices nets soumis à l'impôt visé au

paragraphe 3 de l'Article 3 ci-dessus, les activités assujetties à

la

séparément de ses autres activités en Tunisie.

présente Convention seront traitées par chaque Co-Titulaire

12

Mk

SC in
A cette fin, chaque Co-Titulaire tiendra en Tunisie une
comptabilité en dinars où seront enregistrés tous les frais,
dépenses et charges encourus par lui au titre des activités
assujetties à la présente Convention, y compris les ajustements
nécessaires pour corriger les pertes ou gains qui résulteraient,
sans ces ajustements, d'une ou plusieurs modifications intervenant
dans les taux de change entre le dinar et la monnaie nationale du
Co-Titulaire en cause dans laquelle lesdits frais, dépenses et
charges ont été encourus par ledit Co-Titulaire (étant entendu que
ces ajustements ne seront pas eux-mêmes considérés comme un

bénéfice ou une perte aux fins de l'impôt sur le revenu susvisé).

ARTICLE 5:

Avant le mois de Décembre de chaque année, le Titulaire notifiera à
l'AUTORITE CONCEDANTE ses programmes prévisionnels de travaux
d'exploration et d'exploitation pour l'année suivante, accompagnés

des prévisions de dépenses,

Le Titulaire est tenu d'adresser à l'AUTORITE CONCEDANTE un compte
rendu trimestriel des activités et dépenses, ainsi qu'un rapport
annuel concernant les activités et dépenses effectuées dans le
cadre des programmes et budgets annuels communiqués à  l'AUTORITE
CONCEDANTE.

Le Titulaire est tenu de communiquer Sans délai à l'AUTORITE
CONCEDANTE les contrats de fournitures de services, de travaux ou
de matériels dont la valeur dépasse l'équivalent de Cent mille

(100.000) dinars.
Le Titulaire convient que le choix de ses entrepreneurs et
13 ke
TA

Cm
fournisseurs sera effectué par appel à la concurrence et d'une
manière compatible avec l'usage dans l'industrie pétrolière
internationale. A cette fin, tous les contrats ou marchés (autres
que ceux du personnel, d'assurances, d'instruments financiers et
ceux occasionnés par un cas de force majeure), dont la valeur
dépasse l'équivalent de Cent mille (100.000) dinars seront passés à
la suite de larges consultations, dans le but d'obtenir les
conditions les plus avantageuses pour le Titulaire, les entreprises
consultées étant toutes placées sur un pied d'égalité. Toutefois,
le Titulaire sera dispensé de procéder ainsi dans les cas où il
fournira en temps utile à l'AUTORITE CONCEDANTE les raisons

justificatives d'une telle dispense.

L'AUTORITE CONCEDANTE peut demander au Titulaire tous les
justificatifs relatifs aux dépenses y compris celles engagées par
la maison mère et/ou les sociétés filiales du même groupe de cette

dernière.

ARTICLE 6:

Le Titulaire conduira toutes les opérations avec diligence, selon
les réglementations techniques en vigueur ou à défaut d'une
réglementation appropriée, suivant les saines pratiques admises
dans l'industrie pétrolière et gazière internationale, de manière à
réaliser une récupération ultime optimum des ressources naturelles
couvertes par son Permis et ses concessions. Les droits et
obligations du Titulaire en ce qui concerne les obligations de
travaux minima, la protection contre les déblais, les pratiques de
conservation de gisement, les renouvellements, l'abandon , la

renonciation seront tels qu'il est précisé dans le Cahier des

14 (NW
”
Lam
Charges.

ARTICLE 7:
En contrepartie des obligations énoncées ci-dessus, l'AUTORITE

CONCEDANTE s'engage par les présentes :

À accorder au Titulaire les renouvellements de son Permis dans les
conditions prévues aux Articles 3 à 9 inclus et à l'Article 20 du

Cahier des Charges.

A attribuer au Titulaire des concessions d'exploitation dans les
conditions fixées par les Décrets du 13 décembre 1948, ler Janvier

1953 sur les Mines, du "Décret-Loi" et par le Cahier des Charges.

Les concessions seront accordées pour une durée de trente (30)
années,à compter de la date de publication au Journal Officiel de
la République Tunisienne des arrêtés qui les octroient aux

conditions précisées dans le Cahier des Charges.

a. À ne pas placer, directement ou indirectement sous un régime
exorbitant du droit commun, le Titulaire et/ou les entreprises
sous-traitantes utilisées par le Titulaire en vue de la réalisation

des activités envisagées par la présente Convention.

b. À ne pas augmenter les droits d'enregistrement ou droits fixes
auxquels sont assujettis les titres miniers concernant les
substances minérales du second groupe, tels qu'ils sont fixés au
moment de la signature de la présente par le Décret du ler Janvier
1953 sur les Mines et les textes modificatifs subséquents, si ce

n'est pour les réviser proportionnellement aux variations générales

PE
am

des prix en Tunisie.

15
4.

À exonérer le Titulaire et tout entrepreneur que le Titulaire
pourra utiliser soit directement par contrat, soit indirectement
par sous- contrat de la taxe sur la valeur ajoutée (T.V.A) qui

serait due à L'occasion des opérations réalisées avec le Titulaire;

a. À autoriser le Titulaire et tout entrepreneur qu'il pourra
utiliser, soit directement par contrat, soit indirectement par
sous-contrat, à importer en franchise de droits de douane et de
tous impôts ou taxes prélevés à l'occasion de l'importation de
marchandises, y compris toutes taxes sur le chiffre d'affaires (à
la seule exception de la redevance de prestation douanière, (RPD)
tous appareiis (notamment appareils de forage), outillage,
équipement et matériaux destinés à être utilisés effectivement sur
les chantiers pour les opérations de prospection, recherche,
exploitation et exportation et pour le transport aller-retour aux
chantiers des opérations du Titulaire, sans licence d'importation,
qu'ils soient en admission temporaire ou aux fins de consommation
et d'utilisation. Il est entendu, toutefois, que cette exonération
ne s'appliquera pas aux biens ou marchandises de la nature de ceux
décrits dans le présent paragraphe et qu'il sera possible de se
procurer en Tunisie, de type adéquat et de qualité comparable, à un
prix comparable aux prix de revient à l'importation desdits biens
ou marchandises s'ils étaient importés.

si le Titulaire, son entrepreneur ou son sous-traitant a
l'intention de céder ou de transférer des marchandises importées en
franchise de droits et taxes, comme mentionné ci-dessus dans le
présent sous-paragraphe (a), il devra le déclarer à

l'administration des douanes avant la réalisation de ladite cession
A
PA

un

16
ou dudit transfert, et à moins que la cession ou le transfert ne
soit fait à une autre société ou entreprise jouissant de la même
exonération, lesdits droits et taxes seront payés sur la base de la

valeur de la marchandise au moment de la vente.

b. À ce que tous les biens et marchandises importés en franchise en
application du sous-paragraphe (a) ci-dessus pourront être ré-
exportés également en franchise, sous réserve des restrictions qui
pourront être édictées par l'AUTORITE CONCEDANTE en période de
guerre ou d'état de siège.

À ce que les substances minérales du second groupe et leurs dérivés
produits en application de la présente Convention et du Cahier des
Charges puissent être exportés, transportés et vendus par chaque
Co-Titulaire comme son propre bien, sans restrictions, entre autre
de garder à l'étranger les produits de la vente, de l'échange, ou
de la mise à la disposition du Titulaire de ces substances
minérales, et en franchise de toutes taxes à l'exportation, taxes
sur les ventes et droits à l'exception de la redevance de
prestation douanière (R.P.D.), sous réserve des mesures
restrictives qui pourraient être édictées par l'AUTORITE CONCEDANTE
en période de guerre ou d'état de siège et sous réserve des
dispositions prévues à l'Article 12 de la présente Convention et
aux Articles 25, 27 et 78 du Cahier des Charges.

À faire bénéficier le Titulaire pour le ravitaillement en
carburants et combustibles de ses navires et autres embarcations,

du régime spécial prévu pour la marine marchande.

uk re

17

T° bn
8.

A accorder, ou à faire accorder au Titulaire le plein et entier
bénéfice de toutes les dispositions de la présente Convention, y
compris ses annexes, à l'effet de réaliser les opérations en vue

desquelles elles sont conclues.

Au cas où le Titulaire procèderait à la cession où au transfert en
totalité ou en partie de son permis de recherche ou de sa ou ses
concession(s), à ce qu'un tel transfert ou cession ne donne lieu à
la perception d'aucun impôt, droit ou taxe de quelque nature que ce
soit, existant actuellement ou qui serait ultérieurement créé par
L'AUTORITE CONCEDANTE ou par une quelconque autorité ou

collectivité.

En cas de cession effectuée conformément à l'Article 8 ci-dessous,
à ce que toutes les dépenses effectuées par le cédant en
application de la présente Convention et du Cahier des Charges
pourront être reprises par le bénéficiaire de la cession dans sa
propre comptabilité, et ceci à quelque fin que ce soit, notamment,
sans que ce qui suit soit une limitation, aux fins des obligations
découlant de l'Article 3 de la présente Convention et aux fins des

obligations des travaux minima stipulées au Cahier des Charges.

A ce que LA SOCIETE, pour les opérations réalisées éans le cadre de
la présente Convention,soit assujettie à la réglementation des
changes en vigueur en Tunisie telle qu'aménagée par la procédure

arrêtée à l'Annexe B de la présente Convention et qui en fait

partie intégrante. , PE ce ke

18
ARTICLE 8:

Est interdite, sauf autorisation préalable donnée par l'AUTORITE
CONCEDANTE, l'aliénation totale ou partielle, sous quelque forme
que ce soit, des droits détenus par chaque Co-Titulaire dans le
Permis de recherche ou dans toute Concession d'exploitation qui en

sera issue.

Nonobstant les dispositions de l'alinéa précédent et celles des
articles 25,49 et 64 du Décret du 1 Janvier 1953 sur les mines
chaque Co-Titulaire du Permis ou de Concession peut sans autre
demande,autorisation,agrément,texte réglementaire ou législatif,
céder en partie ou en totalité les intérets indivis qu'il détient
dans le Permis ou dans toute Concession qui en sera issue à une
ou plusieurs sociétés affiliées au cédant, sous réserve d'en
aviser l'AUTORITE CONCEDANTE par écrit.

Toutefois, en ce qui concerne les sociétés cessionnaires,

l'agrément de l'AUTORITE CONCEDANTE demeurera nécessaire :

Si le cédant détient moins de cinquante pour cent (50 %) des droits

de vote dans les assemblées de la société cessionnaire;

Si le cessionnaire est une société qui détient moins de cinquante
pour cent (50 %) des droits de vote dans les assemblées de la

société cédante;

Si le cessionnaire est une société dans les assemblées de laquelle
moins de cinquante pour cent (50 %) des droits de vote sont détenus
par le cédant et/ou les actionnaires du cédant;

Si le cessionnaire, même affilié au cédant, est une société

constituée conformément à la législation de l'un quelconque des

ïs pe Ce

À
pays n'entretenant pas de relations diplomatiques avec la
République Tunisienne ou une société ayant son siège dans l'un de

ces pays.

ARTICLE 9:

En cas de cession totale des intérets indivis détenus par un Co-
Titulaire dans le Permis de recherche ou dans toute concession qui
en sera issue, le bénéficiaire de la cession assumera tous les
droits et obligations du cédant découlant de la présente Convention
et de ses annexes, notamment ceux stipulés aux Articles 3 et 4 ci-
dessus, ainsi que les obligations de travaux minima stipulées dans

le Cahier des Charges.

ARTICLE 10:
Le Contrat d'Association conclu entre ETAP et LA SOCIETE ainsi
que les éventuels avenants le complétant ou le modifiant seront

soumis à l'approbation de l'AUTORITE CONCEDANTE.

ARTICLE 11:

Chaque Co-Titulaire s'engage à commercialiser les hydrocarbures
extraits dans les meilleures conditions économiques possibles et, à
cet effet, il s'engage à procéder à leur vente conformément aux

dispositions de l'Article 80 du Cahier des Charges ci-annexé.

ARTICLE 12:

Si. l'exécution des dispositions des présentes par une Partie est
retardée par un cas de force majeure, le délai prévu pour ladite
exécution sera prorogé d'une période égale à celle durant laquelle

la force majeure aura persisté, et la durée de validité du Permis

20 CEA
4m
ou de la concession, suivant le cas, sera prorogée en conséquence

sans pénalité.

ARTICLE 13:

Tout différend découlant de la présente Convention sera tranché
définitivement suivant le Règlement de Conciliation et d'Arbitrage
de la Chambre de Commerce Internationale par un ou plusieurs
arbitres nommés conformément à ce règlement.

Les parties s'engagent à exécuter sans délai la sentence rendue par
les arbitres et renoncent à toute voie de recours.

L'homologation de la sentence aux fins d'exequatur peut être
demandée à tout tribunal compétent. La loi et la procédure
applicables seront celles de la législation tunisienne.

Le lieu de l'arbitrage sera Paris et la langue utilisée sera la

langue française.

ARTICLE 14:

La présente Convention et l'ensemble des textes qui y sont annexés,
le Contrat d'Association conclu entre ETAP et LA SOCIETE visé à
l'Article 10 ci-dessus et ses éventuels avenants sont dispensés des

droits de timbre. Ils seront enregistrés sous le régime du droit

fixe, aux frais du Titulaire. TE Aa [2

21

Lu
ARTICLE 15:

La présente Convention, prend effet à dater de la publication au
Journal Officiel de la République Tunisienne de l'arrêté institutif
du permis Ge recherche du Ministre de l'Energie et des Mines

attribuant le permis conjointement à ETAP et à LA SOCIETE sous

réserve de l'approbation des présentes par loi.

Fait à Tunis,en cinq exemplaires originaux, le 25 Octobre 1988

Ministre de T'Energie et des Mines

Pour L'ENTREPRISE TUNISIENNE
D'ACTIVI PETROLIERES

delwaheb KESRAOUI
Président Directeur Général

Pour HOUSTON OIL AND MINERALS OF TUNISIA, INC.

oct. {.,

Jack L. crecorv

Vice-President 4

ANNEXE À

CAHIER DES CHARGES
ARTICLE 1

SOMMAIRE

Objet du présent Cahier des Charges

TITRE PREMIER TRAVAUX PRELIMINAIRES DE RECHERCHES-ZONES DE

ARTICLE 2

ARTICLE 3

PROSPECTION
Délimitation du Permis initial

Obligations des travaux minima pendant la première

période de validité du Permis.

ARTICLE 4
ARTICLE 5

ARTICLE 6
Permis

ARTICLE 7
ARTICLE 8
ARTICLE 9

ARTICLE 10

TITRE DEUX
ARTICLE 11
ARTICLE 12
ARTICLE 13
ARTICLE 14
ARTICLE 15

ARTICLE 16

ARTICLE 17

ARTICLE 18

Justification du montant des travaux exécutés
Renouvellement du permis

Réduction volontaire de surface ; renonciation au

Non-réalisation du minimum des travaux
Libre disposition des surfaces rendues
Validité du Permis en cas d'octroi d'une Concession

Disposition des hydrocarbures tirés des recherches

DECOUVERTE ET EXPLOITATION D'UN GITE
Définition de Découverte
Exploitation des Hydrocarbures
Octroi d'une Concession

Plan de développement

Cas d'une autre découverte située à l'extérieur
d'une Concession

Obligation d'exploiter

Exploitation spéciale à la demande de l'AUTORITE
CONCEDANTE

Dispositions spéciales concernant les gisements de
gaz n'ayant pas de relations avec un gisement
d'hydrocarbures liquides

ARTICLE 19 Durée de la Concession

nd
ce À

Se mn
ARTICLE 20 Renouvellement du Permis de recherche en cas de
découverte

TITRE III REDEVANCES, TAXES ET IMPOTS DIVERS

ARTICLE 21 Droit d'enregistrement et redevances supérficiaires

ARTICLE 22 Redevance proportionnelle à la production et impôt
sur les bénéfices

ARTICLE 23 Choix du paiement en espèces ou en nature

ARTICLE 24 Modalité de perception en espèces de la redevance
proportionnelle sur les hydrocarbures liquides

ARTICLE 25 Perception en nature de la redevance
proportionnelle sur les hydrocarbures liquides

ARTICLE 26 Enlèvement de la redevance en nature sur les
hydrocarbures liquides

ARTICLE 27 Redevance due sur le gaz

ARTICLE 28 Redevance due sur les solides

TITRE IV ACTIVITES ANNEXES DES INSTALLATIONS DE RECHERCHE
ET D'EXPLOITATION DU TITULAIRE

ARTICLE 29 Facilités données au Titulaire pour ses

installations annexes
ARTICLE 30 Installations ne présentant pas un intéret
public général
ARTICLE 31 Dispositions applicables aux “pipe-lines"
ARTICLE 32 Utilisation par le Titulaire de l'outillage

public existant

ARTICLE 33 Installations présentant un intéret public général
effectuées par l'AUTORITE CONCEDANTE (ou ses ayants
droit) à la demande du Titulaire

ARTICLE 34 Installations présentant un intéret pubiic
général exécutées par le Titulaire. Concession ou
autorisation d'outillage public

ARTICLE 35 Durée des autorisations ou des Concessions
consenties pour les installations annexes du
Titulaire

ARTICLE 36 Dispositions diverses relatives aux autorisations

ou Concessions autres que la Concession minière

an K

FE E mn
ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE
ARTICLE

TITRE V

ARTICLE

ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE

ARTICLE

ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE

37

38
39

40

41

42

43

44
45
46
47
48
49
50
51
52
53
54

55
56
57
58
59
60

Dispositions applicables aux captages
adductions d'eau

Dispositions applicables aux voies ferrées

et

Dispositions applicables aux installations de

chargement et de déchargement maritimes

Centrales thermiques

Substances minérales autres que celles du deuxième

groupe

Installations diverses

SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES

Documentation fournie au Titulaire par l'AUTORITE

CONCEDANTE
Contrôle technique
-Application du Code des Eaux
Accès aux chantiers
Obligation de rendre compte des travaux
Carnet de forage
Surveillance géologique des forages
Contrôle technique des forages
Compte-rendu mensuel d'activités
Arrêt d'un forage
Compte-rendu de fin de forage

Dispositions particulières applicables aux groupes

forage d'étude ou de développement

Essais des forages

Compte-rendu trimestriel et programme annuel
Exploitation méthodique d'un gisement
Contrôle des forages productifs

Reconnaissance et conservation des gisements

de

Coordination des recherches et des exploitations

LE y

cine

dm
ARTICLE 61
ARTICLE 62
ARTICLE 63
ARTICLE 64

ARTICLE 65

ARTICLE 66

TITRE VI

ARTICLE 67

ARTICLE 68

ARTICLE 69

ARTICLE 70

ARTICLE 71

ARTICLE 72

ARTICLE 73

ARTICLE 74

ARTICLE 75
ARTICLE 76
ARTICLE 77

TITRE VII

faites dans un même gisement par plusieurs
exploitants différents

Obligation générale de communiquer les documents
Unités de mesures
Cartes et plans

Bornages, Rattachement aux réseaux du Service
Topographique

Caractère confidentiel des documents fournis par le
Titulaire

Définition des forages d'études, de prospection
d'appréciation et de développement

PROLONGATION, EXPIRATION, RENONCIATION, DECHEANCE
DE LA CONCESSION

Droit préférentiel du Titulaire en cas de nouvelles
Concessions

Obligation de posséder en propre et de maintenir en
bon état les ouvrages revenant à L'AUTORITE
CONCEDANTE

Responsabilité de l'AUTORITE CONCEDANTE vis-à-vis
des tiers après la reprise de la Concession

Retour à l'AUTORITE CONCEDANTE des installations du
Titulaire en fin de Concession par arrivée au terme

Retour à l'AUTORITE CONCEDANTE des installations
faites dans les dix (10) dernières années de la
Concession

Pénalités en cas de retard dans la remise des
installations

Faculté de rachat des installations non mentionnées
à l'Article 70

Exécution des travaux d'entretien des installations
faisant retour à l'AUTORITE CONCEDANTE

Travaux de préparation de l'exploitation future
Renonciation à la Concession
Cas de déchéance

CLAUSES ECONOMIQUES
ARTICLE

ARTICLE

ARTICLE

78

73
80

TITRE VIII

ARTICLE
ARTICLE
ARTICLE
ARTICLE

ARTICLE

ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE

ARTICLE

81
82
83
84
85

86
87
88
89
90
81
92
93
94

Réserves des hydrocarbures pour les beso
l'Economie Tunisienne

Utilisation des gaz

ins

Prix de vente des hydrocarbures bruts liquides

DISPOSITIONS DIVERSES
Election de domicile
Hygiène publique
Législation du travail

Nationalité du personnel

Formation de techniciens en matière de recherche

d'hydrocarbures
Admission et circulation du personnel étranger
Recours aux offices publics de placement
Matériel et entreprises
Représentant agréé du Titulaire
Défense Nationale et Sécurité du Territoire
Cas de force majeure
Dispositions particulières
Droits de timbre et d'enregistrement

Impression des textes

sr

\

de
CAHIER DES CHARGES

Annexé à la Convention portant autorisation de recherche et
d'exploitation de substances minérales du second groupe dans le

Permis dit "PERMIS AMILCAR".

ARTICLE PREMIER : Objet du présent Cahier des Charges

Le présent Cahier des Charges qui fait partie intégrante de la
Convention portant autorisation de recherche et d'exploitation de
substances minérales du second groupe dans le Permis dit "PERMIS
AMILCAR'" (ci-après dénommé le Permis}, a pour objet de préciser les
conditions dans lesquelles l'Entreprise Tunisienne d'Activités
Pétrolières "ETAP" et HOUSTON OIL AND MINERALS OF TUNISIA,INC. ‘LA
SOCIETE",ci-après dénommées conjointement par l'expression “le

Titulaire" et individuellement par l'expression "le Co-Titulaire”.

Effectueront des travaux ayant pour cbjet la recherche des gites de
substances minérales du second groupe dans la zone relevant de la
juridiction tunisienne définie par l'arrêté du Ministre de
l'Energie et des Mines dont il sera question à l'Article 2 ci-

après.

Procèderont dans le cas où ils auraient découvert un gite

exploitable desdites substances, au développement et à

FE 0 |

l'exploitation de ce gite.
TITRE PREMIER
TRAVAUX PRELIMINAIRES DE RECHERCHE-ZONES DE PROSPECTION

ARTICLE DEUX: Délimitation du Permis initial

La zone dont il est question à l'Article 1 ci-dessus sera délimitée
Par le Permis qui sera attribué à ETAP et à LA SOCIETE
conjointement et, dans l'indivision par arrêté du Ministre de
l'Energie et des Mines. Cet arrêté sera publié au Journal Officiel
de la République Tunisienne.

La surface totale SO de l'ensemble des périmètres élémentaires
initiaux constituant le Permis Initial, est de mille neuf cent
quatre vingt quatre kilomètres carrés (1.984 km?) soit 496

périmètres élémentaires.

ARTICLE TROIS: Obligations des travaux minima pendant la première

période de validité du Permis.

Pendant la première période de validité du Permis qui est fixée à
trois ans, le Titulaire s'engage à effectuer des travaux de
recherche conformes aux règles de l'Art et régulièrement
poursuivis, dont le coût estimé sera au moins égal à quatre
millions (4.000.000) dollars US représentant pour cette première

période de validité du Permis Le programme de travail suivant :

a. Une campagne de reconnaissance sismique de cinq cent
kilomètres (500 km) de profils sur la zone couverte par le

Permis .
b. Des études détaillées géologiques et géophysiques du Permis

Y compris des études géochimiques et des analyses de

Zu
carottes.
CA Des études d'engineering préliminaires pour déterminer les
coûts,les temps de réalisation,les critères de design et les

procédés pour Le schéma de développement.

d. Un puits d'exploration ou d'appréciation qui testera la
formation du Turonien.

e. AU cas où le Co-Titulaire achèverait Le programme minimum
des travaux durant la période initiale de validité du Permis
ou toute autre période de validité,il sera considéré comme
ayant satisfait à ses obligations sur le Permis même au cas

où ce programme serait réalisé à un coût inférieur à son

engagement estimé de dépenses.

ARTICLE QUATRE: Justification du montant des travaux exécutés
Le Titulaire est tenu de justifier vis-à-vis de l'AUTORITE
CONCEDANTE le montant des travaux de recherche effectués par lui

pendant la durée de validité du Permis.

Seront admis notamment dans l'appréciation des dépenses minima, et

Sous réserve qu'ils soient appuyés de dues justifications :

Les dépenses réelles engagées par le Titulaire pour le
fonctionnement direct de ses travaux de recherche;

Les frais réels de déplacement, de passage ou de voyage, engagés
pour le personnel du Titulaire destiné à travailler normalement

en Tunisie, et pour les familles dudit personnel;

Les frais, Salaires ou honoraires réels des experts et

spécialistes employés par le Titulaire à l'occasion de ses

k
9 PE

L° yon
travaux de recherche effectués en Tunisie;

Les frais réels d'établissement de toutes cartes et études

nécessaires aux travaux du Titulaire;

Les frais d'assistance technique aux termes des contrats de
service qui seront conclus par le Titulaire et notifiés à
1'AUTORITE CONCEDANTE, conformément à l'Article 5 de la

Convention.

Les frais généraux de service et d'administration, dûment
justifiés, encourus par le Titulaire en relation directe avec le
Permis à concurrence d'un maximum de dix pour cent (10%) du

montant des dépenses réelles précédentes.

ARTICLE CINQ : Renouvellement du Permis

Conformément aux dispositions de l'Article 39 du Décret du ler
Janvier 1953 sur les mines et des arrêtés d'application dudit
Décret, le renouvellement du Permis sera acquis de plein droit pour
deux périodes nouvelles de trois années, dans les conditions

définies ci-après :

Sous la seule réserve qu'il ait satisfait aux obligations de
travaux minima résultant de l'Article 3 ci-dessus et qu'il en
fasse la demande écrite dans les formes et délais prescrits par
le Décret du ler Janvier 1953 sur les mines, le Titulaire aura
droit à un premier renouvellement de son Permis

initial.Nonobstant les dispositions du Décret du 1 Janvier

1953 sue les Mines,le premier renouvellement du Permis se fera

rx
10 PET

Fu

sans réduction de surface.
Le Titulaire s'engage, pendant la durée de validité du nouveau
Permis à forer un puits d'exploration ou d'appréciation.
Le montant estimé des dépenses au cours de cette période sera de
trois millions de dollars US (3.000.000 $).
Dans les mêmes conditions, et toujours sous la réserve d'avoir
satisfait aux obligations de travaux minima, le Titulaire aura
droit à un second renouvellement pour une surface $ 1 représen-
tant les soixante quatre pour cent (64%) de la surface S O du
Permis initial.
Pour la période en question, le Titulaire s'engage ,sur la
nouvelle surface S 1 ainsi définie et pendant la durée de
validité du nouveau Permis,à forer un puits d'exploration ou
d'appréciation.Le montant estimé des dépenses au cours de cette
période sera de trois millions de dollars US (3.000.000 $).Les
surfaces abandonnées,c'est-à-dire les trente six pour cent (36%)
de la surface initiale $ 0 seront au choix du Titulaire.Il devra
notifier ce choix à l'occasion de la demande de renouvellement du
Permis.Faute de quoi,l'AUTORITE CONCEDANTE procèdera d'office à
ce choix.

ARTICLE SIX : Réduction volontaire de surface ; renonciation au

Permis

Le Titulaire aura droit à tout moment, à condition qu'il en ait
notifié son intention par écrit, à des réductions volontaires
de la surface de son Permis.

Dans ce cas, le montant minimum des dépenses, fixé pour chacune
des périodes de validité du Permis et pour la où les zones
conservées, ne subira aucun changement du fait de réductions

CE:

PE

À um

11
volontaires de superficies.

Le Titulaire pourra, à tout moment, abandonner tout le Permis sur
simple déclaration d'abandon, en conformité avec l'Article 25 du
Décret du ler Janvier 1953 sur les mines et sous réserve des

dispositions de l'Article 7 ci-après.

ARTICLE SEPT : Non-réalisation du minimum des travaux

Si pour des raisons imprévisibles, autres que la force majeure
telle que définie à l'Article 91 ci-dessous, et reconnues valables
par l'Administration, le Titulaire n'a pas exécuté le minimum de
travaux fixé aux Articles 3 et 5 ci-dessus, il aura la possibilité
d'obtenir le renouvellement de son Permis sous réserve de payer à
l'AUTORITE CONCEDANTE la différence entre Les sommes déjà dépensées
et le montant estimé des dépenses tel que prévu aux Articles 3 et
5.

Cette disposition sera valable même si le Titulaire ne désire pas

renouveler le Permis.

ARTICLE HUIT : Libre disposition des surfaces rendues
L'AUTORITE CONCEDANTE recouvrera la libre disposition des surfaces
rendues, soit par les abandons prévus à l'Article 5 à l'occasion
des renouvellements successifs,soit par les réductions volontaires

où renonciations prévues à l'Article 6.

En particulier, elle pourra y faire effectuer des travaux de
recherche concernant les substances minérales du second groupe,

soit par elle-même, soit de toute autre façon.

ve Of

12

\
ÿ
ARTICLE NEUF : Validité du Permis en cas d'octroi d'une Concession
L'institution d'une Concession, telle qu'elle est précisée à
l'Article 12 ci-après, entraine de plein droit l'annulation du
Permis de recherche sur la portion du Permis de recherche comprise

dans le périmètre de ladite Concession.

Elle n'entraine pas l'annulation du Permis de recherche extérieur
au périmètre de la Concession. Le Permis de recherche conserve sa
validité dans les conditions stipulées aux Articles 3, 5 et 20 du

présent Cahier des Charges.

Lors des renouvellements du Permis survenant après l'octroi d'une
Concession, la superficie de cette Concession n'entrera pas dans le
calcul de la surface du Permis après renouvellement. Le montant des

travaux minima imposé pour le Permis restera inchangé.

ARTICLE DIX: Disposition des hydrocarbures tirés des recherches

Le Titulaire pourra disposer des hydrocarbures produits à
l'occasion de ses travaux de recherche, de la même manière qu'il
pourra disposer des hydrocarbures tirés de ses exploitations, à
charge pour lui d'en informer en temps utile l'AUTORITE CONCEDANTE,

et d'acquitter les redevances comme prévues à l'Article ci-

après. . VE re k

13
TITRE I

ARTICLE ONZE : Définition de Découverte

Une découverte d'hydrocarbures aura été faite lorsqu'un ou

plusieurs puits d'exploration forés par le Titulaire ont établi

l'existence de réserves d'hydrocarbures commercialement exploitables.

ARTICLE DOUZE : Exploitation des Hydrocarbures

L'exploitation des hydrocarbures liquides et gazeux ne peut être
effectuée qu'en vertu d'une Concession d'exploitation. La
Concession d'exploitation ne peut être octroyée qu'au titulaire

d'un permis de recherche qui a satisfait les conditions suivantes

En cas de découverte potentiellement exploitable, le titulaire
est tenu de réaliser un programme d'appréciation au cours d'une
période n'excédant pas trois (3) ans pour une découverte
d'hydrocarbures liquides et quatre (4) ans pour une découverte

d'hydrocarbures gazeux.

Les dépenses relatives aux travaux d'appréciation effectués avant
la demande de Concession sont comptabilisées au titre des

obligations minimales de dépenses relatives à la période au cours

de laquelle les dits travaux sont exécutés.

Dès la fin des travaux d'appréciation, si le Titulaire estime la
découverte exploitable, il a droit à l'attribution d'une
Concession d'exploitation couvrant Le gisement découvert.
Toutefois si le Titulaire établit, sans travaux d'appréciation
mi de
PE

14

Lim
supplémentaires que la découverte est économiquement exploitable,
1'AUTORITE CONCEDANTE peut lui accorder une Concession

d'exploitation couvrant le gisement découvert.

La demande de Concession doit être accompagnée d'une notification
de développement et d'un plan de développement tel que prévu à
l'Article 14 du présent Cahier des Charges, la date de
notification de développement est celle du dépôt de la demande de
Concession. Au cas où, hormis le cas de force majeure et
contrairement au calendrier de réalisation prévu à l'Article 14
du présent Cahier des Charges, les travaux de développement ne
commencent pas dans un délai de deux ans à compter de la date
d'octroi de la Concession, l'AUTORITE CONCEDANTE peut annuler

cette dernière et en disposer librement.

En tout état de cause et si la décision de développement d'une
découverte commercialement exploitable n'est pas prise dans un
délai de six (6) ans pour une découverte d'hydrocarbures liquides
et de huit (8) ans pour celle d'hydrocarbures gazeux, à compter
de la daâte de la découverte, l'AUTORITE CONCEDANTE peut requérir
du Titulaire qu'il lui transfère la découverte concernée sans

aucune indemnité.

Toutefois,si le Titulaire fait la preuve qu'une ou plusieurs
découvertes d'hydrocabures situées sur un ou plusieurs permis ne
sont pas commercialement exploitables séparément, l'AUTORITE

CONCEDANTE pourra autoriser exceptionnellement leur regroupement

a
PTE

en vue de permettre leur exploitation.

15

Æ ins
1.

ARTICLE TREIZE : Octroi d'une Concession
Le Titulaire aura le droit d'obtenir la transformation d'une partie
du Permis de Recherche en Concession s'il a satisfait les
conditions énumérées à l'Article 12 ci-dessus. La Concession sera
instituée suivant la procédure et le régime définis au Titre IV du
Décret du der Janvier 1953 sur les mines et des arrêtés

d'application dudit Décret, et dans les conditions précisées ci-
après :
Le périmètre de la Concession englobera une seule structure

couvrant la superficie du gisement.

Ce périmètre sera choisi librement, selon les règles de l'Art, et
compte tenu des résultats obtenus par le Titulaire, sous les

réserves énoncées ci-après :

a. ce périmètre sera d'un seul tenant;
b. il comprendra le point où a été faite la découverte;
c. 11 sera entièrement englobé dans le Permis de recherche

détenu par le Titulaire à l'époque de la découverte;

d. i1 sera constitué par des segments de droites, toutes
superposables à un carroyage de deux kilomètres de coté
extrapolé du carroyage prévu à l'Article 37 du Décret du
ler Janvier 1953 sur les mines:

e. la surface qu'il délimite sera au moins égale aux deux
centièmes (2/100) du carré de la longueur totale du
périmètre extérieur exprimé dans les mêmes unités;

£. il n'isolera pas une enclave fermée à l'intérieur de la
Concession. FA NN le

16

an
ARTICLE QUATORZE : Plan de développement

Le plan de développement doit contenir en particulier les éléments

suivants :

Une étude géologique et géophysique du gisement avec notamment une
estimation des réserves en place et des réserves prouvées
récupérables,

Une étude de réservoir indiquant les méthodes de production

projetées et justifiant le profil de production prévisionnel,

Une étude exhaustive sur les installations nécessaires pour la
production, le traitement, le transport et le stockage des

hydrocarbures,

Une étude économique avec une estimation détaillée du coût de
développement et d'exploitation, établissant le caractère

commercial de la découverte,

Une étude sur les besoins en personnel avec Le plan de recrutement

et de formation du personnel local,

Une étude sur la valorisation des produits associés au pétrole et
notamment le gaz dissous ou associé, le gaz de pétrole liquéfié et

les condensats,

Un calendrier de réalisation des travaux de développement.

a le
DE

17

à
ARTICLE QUINZE :Ças d'une autre découverte située à l'extérieur

d'une Concession

Si le Titulaire, à l'occasion de travaux de recherche effectués à
l'extérieur du périmètre de sa ou ses Concessions mais à
l'intérieur de son Permis de recherche, fait la preuve d'une autre
découverte, s'il a satisfait les conditions énumérées à l'Article
12, il aura, chaque fois, le droit de transformer en Concession un
nouveau périmètre dans les conditions définies à l'Article 13 ci-

dessus.

ARTICLE SEIZE : Obligation d'exploiter

Dès l'achèvement des travaux d'appréciation et de déveleppement,
le Titulaire s'engage à exploiter l'ensemble de ses Concessions
suivant les règles de l'Art; à conduire cette exploitation selon
la réglementation technique en vigueur ou à défaut d'une
règlementation appropriée suivant les saines pratiques admises
dans l'industrie pétrolière et gazière internationale avec le
souci d'en tirer le rendement optimum, compatible avec une
exploitation économique, et suivant des modalités qui, sans
mettre en péril ses intérêts fondamentaux propres d'exploitant,
.serviraient au maximum les intérets économiques fondamentaux de

la Tunisie.

Si le Titulaire fait la preuve qu'aucune méthode d'exploitation
ne permet d'obtenir du gisement des hydrocarbures à un prix de
revient permettant, eu égard aux prix mondiaux desdits produits,
une exploitation bénéficiaire, le Titulaire sera relevé de

l'obligation d'exploiter, mais sous la réserve prévue à l'Article

ON
18 FA

DA
Le pm
17 ci-après.

ARTICLE DIX-SEPT ; Exploitation spéciale à la demande de l'AUTORITE

CONCEDANTE

si, dans l'hypothèse visée à l'Article 16, paragraphe 2,
1'AUTORITE CONCEDANTE, soucieuse d'assurer le ravitaillement du
pays en hydrocarbures, décidait quand même que ledit gisement
devrait être exploité, le Titulaire serait tenu de le faire, sous
la condition que l'AUTORITE CONCEDANTE lui garantisse la vente
des hydrocarbures produits à un juste prix couvrant ses frais
directs et ses frais généraux d'exploitation du gisement, les
taxes de toutes espèces, la quote-part des frais généraux du
siège social (mais à l'exclusion de tous amortissements pour
travaux antérieurs de recherche, de tous frais de recherche
exécutés, ou à exécuter, dans le reste de la Concession ou dans
la zone couverte par le Permis), et lui assure une marge

bénéficiaire nette égale à dix pour cent (10%) des dépenses

mentionnées ci-dessus.

Si, toutefois, l'obligation résultant de l'alinéa précédent
conduisait le Titulaire à engager des dépenses de premier
établissement excessives au regard des programmes de
développement normal de ses recherches et de ses exploitations,
ou dont l'amortissement normal ne pourrait pas être prévu avec
une sécurité suffisante, Le Titulaire et l'AUTORITE CONCEDANTE se

concerteront pour étudier le financement de l'opération proposée.

Dans ce cas, le Titulaire ne sera jamais tenu d'augmenter contre

son gré ses investissements dans une opération déterminée, si

1 CE |
PE

Lam
celle-ci n'est pas comprise dans ses programmes généraux de
recherche et d'exploitation. Si une telle augmentation des
investissements devenait nécessaire, le Titulaire et l'AUTORITE
CONCEDANTE se concerteraient pour étudier les modalités de son
financement que l'AUTORITE CONCEDANTE serait appelée à assumer en

totalité ou en partie.

Le Titulaire, à tout instant, pourra se dégager des obligations
visées au présent Article en renonçant à la partie de Concession
à laquelle elles s'appliquent, dans les conditions prévues à

l'Article 76 ci-après.

De même si une Concession n'a pas encore été accordée, le
Titulaire pourra, à tout instant, se dégager en renonçant à
demander une Concession, et en abandonnant son Permis de

recherche sur la structure considérée.

ARTICLE DIX-HUIT : Dispositions spéciales concernant les gisements

de gaz n'ayant pas de relation avec un gisement d'hydrocarbures
liquides

-Dès qu'il est en mesure de donner une évaluation engageante des
réserves en place et des prévisions de production de gaz
relatives à une découverte jugée exploitable, Le Titulaire saisit
1'AUTORITE CONCEDANTE en vue d'être fixé sur Les quantités dont

l'écoulement peut être assuré sur le marché local.

Dans les six mois de cette notification, l'administration fait
connaitre au Titulaire les quantités dont elle peut garantir

l'écoulement aux conditions définies ci-après. L'engagement ainsi

; a
TE

am
pris par l'AUTORITE CONCEDANTE n'est valable que si le Titulaire
commence dans les six mois qui suivent cet engagement le
programme d'appréciation visé au paragraphe 2 du présent Article
et notifie sa décision de développement dans les quatre ans à

compter de la date de notification de la découverte.

Dès la conclusion d'un accord entre Ll'AUTORITE CONCEDANTE et le
Titulaire sur un programme de production/écoulement tel que prévu
au paragraphe 4 du présent Article, le Titulaire est tenu de
réaliser à ses frais, un programme complet d'appréciation de la
découverte de gaz au terme duquel il remet à l'AUTORITE
CONCEDANTE un rapport technico-économique comportant les éléments
mentionnés au plan de développement visé à l'Article 14 du
présent Cahier des Charges. L'AUTORITE CONCEDANTE peut faire
certifier les réserves prouvées ainsi que le profil de production
projeté par un bureau de consultants indépendants de son choix et
à sa charge, auquel cas Le Titulaire est tenu de fournir au
bureau de consultants choisi par l'AUTORITE CONCEDANTE toutes les

informations et tous les documents de base nécessaires.

si dans les quatre ans qui suivent la réalisation d'une
découverte, assurant la production de quantités de gaz
économiquement exploitable après satisfaction des besoins propres
du Titulaire, la décision de développement n'est pas notifiée par
le Titulaire, L'AUTORITE CONCEDANTE peut requérir du Titulaire le
transfert de la découverte à l'Entreprise Tunisienne d'Activités

Pétrolières.

En contrepartie, l'Entreprise Tunisienne d'Activités Pétrolières

CA
22

PAZ

21
verse chaque année à l'autre Co-Titulaire du Permis vingt pour
cent (20 %) des bénéfices d'exploitation calculés, pour Les
recettes, sur la base du prix de cession défini à l'Article 79 du
présent Cahier des Charges et, pour les charges sur la base des
dépenses de développement et d'exploitation réalisées par
l'Entreprise Tunisienne d'Activités Pétrolières sur le gisement.
L'Entreprise Tunisienne d'Activités Pétrolières est libérée de
tout engagement vis-à-vis de chaque Co-Titulaire lorsque ses
remboursements ont atteint l'équivalent d'une fois et demi le
montant des dépenses de chaque Co-Titulaire ayant abouti à la
découverte gazière.

Sont notamment considérées comme dépenses Liées directement à la
découverte

1) Les dépenses d'appréciation consécutives à la mise en

évidence de la structure productive.

2) Le ou les forages ayant mis en évidence la structure et le
ou les forages, même réalisés postérieurement à la première
rencontre d'indice, et destinés à délimiter la structure en

question.

3) Une quote-part des dépenses de reconnaissance sismique,
géophysique ou autres engagées sur le Permis. Cette quote-
part est proportionnelle au nombre de forages réalisés en

rapport avec la structure visée, rapportée à l'ensemble des
forages réalisés sur le Permis à la date de la décision de
transfert de la découverte à l'Entreprise Tunisienne
d'Activités Pétrolières.

Le Titulaire a la faculté de renoncer au remboursement

: PEL

À am
forfaitaire défini ci-dessus et d'opter pour le maintien en
compte de l'ensemble de ses dépenses en vue de leur

amortissement sur des découvertes ultérieures.

De même l'AUTORITE CONCEDANTE, et indépendamment de l'existence
d'un débouché commercial satisfaisant, aura le droit de requérir
que le Titulaire effectue,suivant les dispositions stipulées à
l'Article 17 tout ou partie des travaux de mise en exploitation
visés à l'Article 16. Dans ce cas, et sauf accord amiable conclu
ultérieurement entre les deux Parties, l'exploitation sera
éventuellement poursuivie à la demande de l'AUTORITE CONCEDANTE,
suivant les dispositions stipulés audit Article 17.

Le Titulaire pourra, à tout instant, se dégager des obligations
entrainées par les paragraphes 1, 2 et 4 du présent Article, soit
en renonçant à la partie de Concession à laquelle elles
s'appliquent, dans les conditions prévues à l'Article 76; soit,
dans le cas où une Concession n'a pas encore été attribuée, en
renonçant à la fois à son droit de demander une Concession et à

son Permis de recherche sur la zone considérée.

ARTICLE DIX NEUF : Durée de la Concession
La Concession sera accordée pour une durée de trente années, à
dater de la publication au Journal Officiel de la République

Tunisienne de l'arrêté qui l'établit.

Toutefois, cette Concession prendra fin avant son terme fixe, en
cas de déchéance prononcée en application des Articles 68 et 69
(deux premiers alinéas) du Décret du ler Janvier 1953 sur les

mines, ainsi que de l'Article 77 du présent Cahier des Charges.

SW
23 VE
Aa
1.

De même, le Titulaire peut, à toute époque, renoncer à tout ou
partie de sa ou ses Concessions, dans les conditions prévues aux
Articles 65 et 66 du Décret du ler Janvier 1953 sur les mines et à

l'Article 76 du présent Cahier des Charges.

ARTICLE VINGT : Renouvellement du Permis de recherche en cas de
découverte

À l'expiration de la période couverte par le deuxième
renouvellement et si le Titulaire a effectué une découverte telle
que définie à l'Article 11 ci-dessus et à satisfait à ses
obligations de travaux et de dépenses telles que définies à
l'Article 5 ci-dessus, il aura droit à un troisième

renouvellement du permis initial pour une période de trois années.

Le troisième renouvellement portera sur une surface égale aux
cinquante pour cent (50%) de la surface initiale S 0.Le Titulaire
pourra choisir cette surface à l'intérieur de la surface couverte

par son Permis en cours de validité à l'expiration de la période

couverte par le deuxième renouvellement.

Toute découverte, au sens de l'Article 11 ci-dessus, effectuée
par le Titulaire dans la zone couverte par le permis visé au
paragraphe 1 du présent Article, ou par le permis qui en dérivera
à la suite du renouvellement ouvrira au Titulaire le droit de
demander l'institution d'une nouvelle Concession dans les

conditions définies à l'Article 12 ci-dessus.

Pendant cette nouvelle période de renouvellement le Titulaire

s'engage à forer un puits d'exploration. Les dépenses nécessaires

pour la réalisation de ce puits sont estimés à trois millions

A ke
24

L'un

24
(3.000.000) de dollars U S.

a. Le Titulaire pourra, s'il le demande obtenir la réduction
complémentaire, dite volontaire, prévu à l'Article 6.
Dans ce cas, le montant minimum, convenu pour les travaux
restera inchangé.

b. Le même montant minimum sera également inchangé si la
surface restante se trouve réduite par l'institution d'une

Concession dérivant du Permis en cause, comme il est dit au

paragraphe 3 du présent Article.

Si le Titulaire n'a pas exécuté le minimum de travaux fixé ci-
dessus dans cet Article, il devra payer à l'AUTORITE CONCEDANTE
le montant nécessaire à l'achèvement du programme des travaux. Il

est entendu que le coût de chaque puits non foré s'élève à

trois millions (3.000.000) de dollars US . of le
FT
f

25

à
TITRE III

REDEVANCE, TAXES ET IMPOTS DIVERS

ARTICLE VINGT ET UN : Droit d'enregistrement et redevances
superficiaires

Le Titulaire est tenu de payer, tant pour le Permis de recherche
que pour la ou les Concessions, les droits fixes d'enregistrement,
et en ce qui concerne la ou les Concessions les redevances
superficiaires, dans les conditions prévues par la loi minière et
par la Convention à laquelle est annexé le présent Cahier des

Charges.

ARTICLE VINGT DEUX : Redevance proportionnelle à la production et

impôt sur les bénéfices
I Redevance Proportionnelle à la Production

1. Chaque Co-Titulaire s'engage, en outre, à payer ou à livrer
gratuitement à l'AUTORITE CONCEDANTE, une “redevance
proportionnelle à la production" égale au taux fixé à
l'Article 3 de la Convention appliquée à la valeur ou aux
quantités, déterminées en un point dit "point de perception"
qui est défini à l'Article 24 ci-après, des substances
minérales du second groupe extraites et conservées par lui à
l'occasion de ses travaux de recherche ou de ses travaux
d'exploitation, avec tels ajustements qui seraient
nécessaires pour tenir compte de l'eau et des impuretés
ainsi que des conditions de température et de pression dans

JE CA fe

26

Tam
redevance", avec toutes justifications utiles, lesquelles se
réfèreront notamment aux mesures contradictoires de
production et aux exceptions visées au paragraphe 2 du

présent Article.

Après vérification et correction, s'il y a lieu, le relevé

mensuel ci-dessus sera arrêté par l'AUTORITE CONCEDANTE.

II Impot sur les Bénéfices
L'impôt sur les bénéfices sera celui prévu par la présente

Convention.

ARTICLE VINGT TROIS : Choix du paiement en espèces ou en nature
Le choix du mode de paiement de la redevance proportionnelle à la
production, soit en espèces, soit en nature, appartient à

l'AUTORITE CONCEDANTE.

Celle-ci notifiera, à chaque Co-Titulaire, au plus tard le 30 Juin
de chaque année, son choix pour le mode de paiement et également,
dans le cas de paiement en nature, sur les points de livraison
visés aux Articles 26 et 27 (paragraphe 2). Ce choix sera valable

du ler Janvier au 31 Décembre de l'année suivante.

Si l'AUTORITE CONCEDANTE ne notifiait pas son choix dans le délai
imparti, elle serait censée avoir choisi le mode de perception en

espèces.

Il est entendu que, en ce qui concerne le gaz, lL'AUTORITE
CONCEDANTE et le Titulaire se concerteront en vue de fixer les

dates de notification et les périodes de validité appropriées.

ge vi

28

Cm
ARTICLE VINGT-QUATRE : Modalités de perception en espèces de la
redevance proportionnelle sur les hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son
montant sera liquidé mensuellement en prenant pour base : d'une
part, le relevé arrêté par l'AUTORITE CONCEDANTE, comme il est
dit à l'Article 22, paragraphe 4 précédent: et d'autre part, la
valeur des hydrocarbures liquides déterminés à la sortie des
réservoirs de stockage situés sur le champ de production ci-après
désigné "point de perception". Il est convenu que ce montant
s'établira en fonction des prix de vente effectivement réalisés
conformément à l'Article 80 ci-dessous, diminués des frais de
transport mais non de la RPD, à partir desdits réservoirs jusqu'à

bord des navires.

2. Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis
à la redevance sera le prix visé au paragraphe 3 ci-après pour
toute quantité vendue par le Co-Titulaire pendant le mois en
cause, corrigé par des ajustements appropriés de telle manière
que ce prix soit ramené aux conditions de référence adoptées pour

la liquidation de la redevance et stipulées au paragraphe 1 ci-

dessus.

3. Le prix de vente sera le prix qu'il aura effectivement reçu
conformément à l'Article 80 ci-après ou à l'Article 78 en ce qui
concerne les ventes effectuées pour couvrir les besoins de la
consommation intérieure tunisienne.

4. Les prix unitaires d'application pour le mois en cause seront
calculés selon l'Article 80 et seront communiqués par le Co-

ZA

29

AA
Titulaire en même temps qu'il transmettra le relevé mensuel dont
il a été question au paragraphe 4 de l'Article 22.Si le Co-
Titulaire omet de communiquer les prix, ou ne les communique pas
dans le délai imparti, ceux-ci seront arrêtés d'office par
l'AUTORITE CONCEDANTE, suivant les principes définis aux
paragraphes 2, 3 et 4 du présent Article, et sur la base des

éléments d'information en sa possession.

L'état de liquidation de la redevance proportionnelle pour le
mois en cause sera établi par l'AUTORITE CONCEDANTE et notifié au
Co-Titulaire. Celui-ci devra en effectuer le paiement entre les
mains du comptable public qui lui sera désigné, dans les quinze

(15) jours qui suivront la notification de l'état de liquidation.

Tout retard dans les paiements donnera à l'AUTORITE CONCEDANTE,
et sans mise en demeure préalable, le droit de réclamer au Co-
Titulaire des intérets moratoires calculés au taux d'escompte de
la Banque Centrale de Tunisie, sans préjudice des autres

sanctions prévues au présent Cahier des Charges.

S'il survient une contestation concernant la liquidation de la
redevance mensuelle, un état de liquidation provisoire sera
établi, le Co-Titulaire entendu, sous la signature du Ministre de
l'Energie et des Mines. 11 sera exécutoire pour le Co-Titulaire
dans les conditions prévues au paragraphe 5 ci-dessus.

Après réglement de la contestation, il sera établi un état de
liquidation définitive sous la signature du Ministre de
l'Energie et des Mines.Les moins perçus donneront lieu à

versement d'intérets moratoires calculés au taux d'escompte de la

en Àe
30 TE |

7
1.

Banque Centrale de Tunisie au profit de l'Etat, lors de la
liquidation définitive mentionnée ci-dessus et calculée à partir
des dates des paiements effectués au titre des liquidations

provisoires.

ARTICLE VINGT-CINQ : Perception en nature de la redevance

proportionnelle sur les hydrocarbures liquides

Si la redevance proportionnelle sur les hydrocarbures liquides
est perçue en nature, elle sera due au point de perception défini
à l'Article 24 ci-dessus. Toutefois, elle pourra être livrée en
un autre point dit "point de livraison", suivant les dispositions

prévues à l'Article 26 ci-dessous.

En même temps qu'il adressera à l'AUTORITE CONCEDANTE un relevé
visé au paragraphe 4 de l'Article 22 ci-dessus, le Co-Titulaire
fera connaitre les quantités des différentes catégories
d'hydrocarbures liquides constituant la redevance proportionnelle

et l'emplacement précis où elles seront stockées.

ARTICLE VINGT-SIX : Enlèvement de la redevance en nature sur les

hydrocarbures liquides

L'AUTORITE CONCEDANTE peut choisir, comme point de livraison des
hydrocarbures liquides constituant la redevance en nature, soit
le point de perception, soit tout autre point situé à l'un des
terminus des pipe-lines principaux du Titulaire, normalement
exploités pour le genre d'hydrocarbures liquides à délivrer, par

exemple, les postes de chargement sur bateaux-citernes ou wagons-

citernes. an ke
31 Fe

Au
L'AUTORITE CONCEDANTE aménagera à ses

frais les moyens de

réception adéquats, au point convenu pour la livraison. JIis

seront adaptés à l'importance, à la sécurité et au mode de

production du gisement d'hydrocarbures,

L'AUTORITE CONCEDANTE pourra imposer au Titulaire de construire

les installations de réception visées ci-dessus, mais seulement

dans la mesure où il s'agira d'installations normales situées à

proximité des champs de production. Elle devra alors fournir les

matériaux nécessaires et rembourser, dans

au Titulaire, ses débours réels.

là monnaie de dépense,

Chaque Co-Titulaire sera en outre dégagé de toute responsabilité

civile en ce qui concerne les dommages causés par le fait des

personnes dont il doit répondre, ou des choses qu'il a sous sa

gaärde, à raison des travaux ainsi exécutés

par lui pour le compte

de l'AUTORITE CONCEDANTE et suivant les prescriptions et sous le

contrôle de celle-ci.

Les hydrocarbures liquides constituant la redevance en nature

seront livrés par le Co-Titulaire à l'AUTORITE CONCEDANTE au

point de livraison fixé par cette dernière,

paragraphe précédent. Si le point de

comme il est dit au

livraison est distinct

du point de perception, c'est-à-dire en dehors du réseau général

de transport du Titulaire, L'AUTORITE CONCEDANTE remboursera au

Co-Titulaire le coût réel des opérations
transport effectuées par celui-ci entre le
le point de livraison, y compris la part

installations et les assurances contre les

32

de manutention et de
point de perception et
d'amortissement de ses

pertes et la pollution.

on ke
22
À um
Si les hydrocarbures liquides sont transportés par une tierce
partie et que celle-ci n'accepte pas de souscrire une assurance
contre les pertes ou la pollution, le Co-Titulaire peut
contracter ce type d'assurance et sera remboursé des coûts qui en

dérivent.

Les hydrocarbures liquides, constituant la redevance en nature,
deviendront la propriété de Ll'AUTORITE CONCEDANTE à partir du

point de perception.

La responsabilité du Titulaire vis-à-vis de L'AUTORITE
CONCEDANTE, pour le transport entre Le point de perception et le
point de livraison sera celle d’un entrepreneur de transport vis-

à-vis du propriétaire de la marchandise transportée.

Toutefois, les pertes normales par coulage au cours du transport

et du stockage resteront à la charge de l'AUTORITE CONCEDANTE.

L'enlèvement des hydrocarbures liquides constituant La redevance
en nature sera fait au rythme concerté chaque mois entre le Co-

Titulaire et l'AUTORITE CONCEDANTE.

Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviser
le Co-Titulaire au moins dix (10) jours à l'avance | des
modifications qui pourraient survenir dans le programme prévu de

chargement des bateaux-citernes où des wagons-citernes.

1l'AUTORITE CONCEDANTE fera en sorte que la redevance due pour le
mois écoulé soit retirée d'une manière régulière dans les trente

jours (30) qui suivront la remise par le Co-Titulaire de la

k

TA
À om

communication visée au paragraphe 2 de l'Article 25,

33
Toutefois, un plan d'enlèvement portant sur des périodes
supérieures à un mois pourra être arrêté d'un commun accord.
Si la redevance a été retirée par l'AUTORITE CONCEDANTE dans un

délai de trente (30) jours, le Co-Titulaire n'aura pas droit à

une indemnité de ce chef.

Toutefois, l'AUTORITE CONCEDANTE se réserve Le droit d'exiger du
Co-Titulaire une prolongation de ce délai de trente (30) jours
pour une nouvelle période qui ne pourra dépasser soixante (60)
jours, et sous réserve que les quantités ainsi accumulées ne

dépassent pas trente mille (30.000) mètres cubes.

La facilité ainsi donnée cessera d'être gratuite. L'AUTORITE
CONCEDANTE devra payer au Co-Titulaire une indemnité calculée
suivant un tarif concerté à l'avance, et rémunérant le Co-
Titulaire des charges additionnelles qu'entraine pour lui cette

obligation.

De toute manière, le Co-Titulaire ne pourra pas être tenu de
prolonger la facilité visée au dernier alinéa du paragraphe
précédent, au-delà de l'expiration d'un délai total de quatre-
vingt-dix (30 + 60) jours. Passé ce délai, ou si les quantités
accumulées pour le compte de l'AUTORITE CONCEDANTE dépassent
trente mille mètres cubes (30.000 m3), les quantités non perçues
par elle ne seront plus dues en nature par le Co-Titulaire qui
aura le droit de vendre ces quantités sur le marché du pétrole et
dont la seule obligation sera de remettre à l'AUTORITE CONCEDANTE
les produits de la vente et du relèvement.

Si les dispositions prévues au second alinéa du paragraphe 5 du

ok
PE
Lou

34
présent Article, étaient amenées à jouer plus de deux (2) fois
dans le cours de l'un des exercices visés à l'Article 23, second
alinéa ci-dessus, le Co-Titulaire pourra exiger que la redevance

soit payée en espèces jusqu'à la fin dudit exercice.

ARTICLE VINGT SEPT : Redevance due sur le gaz

L'AUTORITE CONCEDANTE aura le droit de percevoir sur le gaz
produit par le Co-Titulaire, après les déductions prévues à
l'Article 22, paragraphe 2, une redevance calculée suivant les
dispositions spécifiées dans l'Article 30 du Décret Loi. La

redevance sera perçue :

_ soit en espèces sur le gaz vendu Par le Co-Titulaire, sur la
base des prix réels de vente de ce dernier, après les
ajustements nécessaires pour les ramener aux conditions du
point de perception; ce point de perception étant l'entrée
du pipe-line principal de transport du gaz;

- soit en nature sur le gaz commercial produit par le Ceo-
Titulaire, mesuré à la sortie des installations de
traitement. Les méthodes utilisées pour la mesure seront
proposées par le Titulaire et agréées par 1l'AUTORITE

CONCEDANTE.

L'AUTORITE CONCEDANTE en sera informée en temps utile.

Elle pourra se faire représenter aux opérations de mesure et
procéder à toutes vérifications contradictoires. L'AUTORITE
CONCEDANTE pourra choisir comme point de livraison, soit le
point de perception comme il est défini au paragraphe

précédent, soit tout autre point situé à l'un des terminus

CH fe
FA

27

35
des pipe-lines Principaux du Co-Titulaire dans des
conditions analogues à celles indiquées dans l'Article 26

paragraphes 1, 2 et 3.

Si le Co-Titulaire décide d'extraire, sous la forme liquide,
certains hydrocarbures qui peuvent exister dans le gaz brut,
l'AUTORITE CONCEDANTE percevra la redevance après traitement.
La redevance sur ces produits liquides sera due, soit en nature,
soit en espèces, à partir d'un “point de perception secondaire"

qui sera celui où les produits liquides sont séparés du gaz.

Dans le cas où la livraison s'effectuerait en nature, un point de
livraison différent pourra être choisi par accord mutuel. IL
coincidera avec une des installations de livraison prévues par le

Co-Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de
manutention et de transport, dans des conditions analogues à

celles qui font l'objet de l'Article 26, paragraphes 2 et 3,

La redevance en espèces sera calculée sur le prix effectif de
vente, avec les ajustements nécessaires pour le ramener aux

conditions correspondant au point de perception secondaire.

Le choix de percevoir la redevance, en espèces ou en nature, sera
fait comme prévu pour les hydrocarbures liquides à l'Article 23

ci-dessus.

La gazoline naturelle séparée par simple détente sera considérée
comme un hydrocarbure liquide, qui peut être remélangé au

pétrole brut, sauf interdiction motivée de l'AUTORITE CONCEDANTE.

36 av k
PTE
Ze um
Un plan d'enlèvement portant sur des périodes de six (6) mois
pourra être arrêté d'un commun accord, qu'il s'agisse soit de la
redevance payée en gazoline naturelle, soit de l'écoulement dudit

produit pour les besoins de l'économie tunisienne.
Le Co-Titulaire n'aura l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour
rendre son gaz marchand, et seulement dans la mesure où il
aurait trouvé un débouché commercial pour ledit gaz;

- ni de stabiliser ou de stocker la gazoline naturelle;

- ni de réaliser une opération particulière de traitement ou

de recyclage.

Dans le cas où l'AUTORITE CONCEDANTE choisira de percevoir la
redevance en nature, elle devra fournir, aux points de livraison
ägrées des moyens de réception adéquats à ses propres frais,
capables de recevoir sa quote-part des liquides au moment où ces
derniers deviendront disponibles au fur et à mesure de leur
production ou de leur sortie des usines de traitement. L'AUTORITE
CONCEDANTE prendra en charge les liquides à ses risques et
périls, dès leur livraison. Elle ne pourra pas imposer un

stockage au Co-Titulaire pour ces liquides.

Dans le cas où Ll'AUTORITE CONCEDANTE choisira de percevoir la
redevance en espèces, la redevance sera liquidée mensuellement

suivant les dispositions de l'Article 22, paragraphe 4 et de

l'Article 24 ci-dessus. 216 le

37

à
Si l'AUTORITE CONCEDANTE n'est pas en mesure de recevoir la
redevance en nature dans les conditions spécifiées au paragraphe
5 du présent Article, elle sera réputée avoir renoncé à la
perception en nature de cette redevance ou de la partie de cette
redevance pour laquelle elle n'aura pas de moyens de réception

adéquate.

ARTICLE VINGT-HUIT : Redevance due sur les solides
Si le Co-Titulaire exploite des hydrocarbures solides naturels, la
redevance sera fixée d'un commun accord, compte-tenu des conditions

d'exploitation du gisement, à un taux compris entre trois et dix

pour cent. LE 214 fs

38
TITRE IV

ACTIVITES ANNEXES DES INSTALLATIONS DE

RECHERCHE ET D'EXPLOITATION DU TITULAIRE

ARTICLE VINGT-NEUF : Facilités données au Titulaire pour ses

installations annexes:

L'AUTORITE CONCEDANTE, dans le cadre des dispositions légales en la
matière, et notamment des Articles 72, 73, 74, 75, 76, 77, 78 et 83
du Décret du ler Janvier 1953 sur les mines donnera au Titulaire
toutes facilités en vue d'assurer à ses frais, d'une manière
rationnelle et économique, le prospection, l'exploration,
l'extraction, le transport, le stockage et l'évacuation des
produits provenant de ses recherches et des exploitations, ainsi
que toute opération ayant pour cbjet la préparation desdits

produits en vue de les rendre marchands.

Rentrent notamment dans ce cas, en sus des installations
mentionnées explicitement au Décret du ler Janvier 1953 sur les

mines, et dans la mesure du possible :

l'aménagement des dépôts de stockage sur les champs de production,
dans les ports d'embarquement, ou à proximité des usines de

préparation, ou éventuellement de traitement;

les communications routières, ferroviaires ou aériennes et
maritimes, les raccordements aux réseaux généraux de voies
routières, ferrées ou aériennes et maritimes;

les pipe-lines, stations de pompage et toutes installations ayant

pour objet le transport en vrac des hydrocarbures;

s ok a
Lun
g.
h.

les postes d'embarquement situés sur le domaine public maritime ou

le domaine public des ports maritimes ou aériens;

les télécommunications et leurs raccordements aux réseaux généraux
de télécommunications tunisiens;

les branchements sur les réseaux de distribution d'énergie; les
lignes privées de transport d'énergie;

les alimentations en eau potable et industrielle;

les installations d'épuration et éventuellement, de traitement de

gaz bruts.

ARTICLE TRENTE : Installations ne présentant pas un intérêt public

général:

Le Titulaire établira lui-même, et à ses frais, risques et
périls, toutes installations qui seraient nécessaires à ses
recherches et à ses exploitations et qui ne présenteraient pas un
caractère d'intérêt public général, qu'elles soient situées à

l'intérieur ou à l'extérieur des concessions.

Rentrent notamment dans ce cas :

CE les réservoirs de stockage sur les champs de production;

b. les "pipe-lines" assurant la collecte du pétrole brut ou du

gaz depuis les puits jusqu'aux réservoirs précédents ;

Ch les "pipes-lines'"d'évacuation permettant le transport du
pétrole brut ou des gaz depuis lesdits réservoirs jusqu'au

point d'embarquement par chemin de fer, ou par mer, ou

où M

jusqu'aux usines de traitement:

40

Lun
4. les réservoirs de stockage aux points d'embarquement ;

e. les installations d'embarquement en vrac par pipe-lines
permettant le chargement des wagons-citernes ou des bateaux-

citernes;

£. les adductions d'eau particulières dont le Titulaire aurait

obtenu l'autorisation ou la Concession;
g. les lignes privées de transport d'énergie électrique;

h. les pistes et routes de service pour l'accès terrestre et

aérien à ses chantiers;
i. les télécommunications entre ses chantiers;

ji. d'une manière générale, les usines, centrales thermiques,
installations industrielles, ateliers et bureaux destinés à
l'usage exclusif du Titulaire, et qui constitueraient des

dépendances légales de son entreprise;

k. l'utilisation de son propre matériel de transport terrestre

et aérien permettant l'accès à ses chantiers.

Pour les installations visées aux alinéas (c), (e), (£) et (g) du

paragraphe précédent, le Titulaire sera tenu, si l'AUTORITE

CONCEDANTE l'en requiert, de laisser des tierces personnes

utiliser lesdites installations, sous les réserves suivantes :

a. le Titulaire ne sera tenu ni de construire, ni de garder des
installations plus importantes que ses besoins propres ne le

nécessitent;

41
b. les besoins propres du Titulaire seront satisfaits en

priorité sur ceux des tiers utilisateurs;

C. l'utilisation par des tiers ne gènera pas l'exploitation

faite par le Titulaire pour ses propres besoins;

d. des tiers utilisateurs paieront au Titulaire une juste

indemnité pour le service rendu.

Les tarifs en condition d'usage applicables aux tiers seront
fixés par le Ministre de l'Energie et des Mines sur la

proposition du Titulaire.

11s seront établis de manière à couvrir, à tout instant, les
dépenses réelles du Titulaire, y compris une quote-part de
ses frais normaux d'amortissement et d'entretien plus une
marge de quinze pour cent (15 %) pour frais généraux et

bénéfices, marge non applicable à l'Etat Tunisien.

L'AUTORITE CONCEDANTE se réserve le droit d'imposer au Titulaire
de conclure, avec des tiers titulaires de Permis ou de
concessions minières, des accords en vue d'aménager et
d'exploiter en commun les ouvrages visés aux alinéas (c), (e),
(£), (g) et (h) du paragraphe 1 du présent Article, s'il doit en
résulter une économie dans les investissements et dans
l'exploitation de chacune des entreprises intéressées.
L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la
réglementation en vigueur, fera toute diligence en vue de
pourvoir le Titulaire des autorisations nécessaires pour exécuter
les travaux visés au paragraphe 1 du présent Article. M
CA

PS

42 PT
ARTICLE TRENTE ET UN : Dispositions applicables aux "pipe-lines'":

Les pipe-lines pour le transport en vrac des Substances minérales

du second groupe seront installés et exploités par le Titulaire et

à ses frais, conformément aux règles de l'Art, et suivant des

prescriptions règlementaires de sécurité applicables à ces ouvrages,

Le Titulaire prendra toutes précautions utiles pour éviter les
risques de pollution des nappes d'eau voisines des pipe-lines, et

les risques de perte d'hydrocarbures, d'incendie ou d'explosion.

Si le tracé des pipe-lines traverse des éléments du domaine public,
ou des propriétés privées, et si l'implantation de ces pipe-lines
ne peut pas être résolue soit par les accords amiables obtenus par
le Titulaire, soit Par le simple jeu des Articles 74,76 et 77 du
Décret du ler Janvier 1953 sur les mines, on appliquera les

dispositions suivantes :

Les projets d'exécution seront établis Par le Titulaire et soumis à
l'approbation préalable de l'AUTORITE CONCEDANTE après une enquête
parcellaire réglementaire,

L'AUTORITE CONCEDANTE se réserve le droit d'imposer des
modifications au tracé projeté par le Titulaire, si le résultat de
l'enquête susvisée rend nécessaire de telles modifications.
L'occupation des propriétés privées par le Titulaire sera faite
dans les conditions fixées par les Articles 77 et 78 du Décret du

ler Janvier 1953 sur les mines.

L'occupation des parcelles du domaine public sera faite sous le
régime des autorisations d'occupation temporaire du domaine public,

suivant le droit commun en vigueur pour les occupations de

à he
2
l'espèce, et les règlements particuliers applicables aux diverses

catégories d'éléments du domaine public.

Les dispositions du présent Article s'appliquent aux installations
annexes de pipe-lines, telles que stations de pompage, réservoirs,

brise-charges, évents, ventouses, vidanges, etc.

ARTICLE TRENTE-DEUX : Utilisation par le Titulaire de l'outillage
public existant:

Le Titulaire sera admis à utiliser, pour ses recherches et ses
exploitations, tous les éléments existants de l'outillage public de
la Tunisie, suivant les clauses, conditions et tarifs en vigueur et

sur un pied de stricte égalité au regard des autres usagers.

ARTICLE TRENTE-TROIS : Installations présentant un intérêt public

général: effectuées par l'AUTORITE CONCEDANTE (ou ses ayants droit)

Lorsque le Titulaire justifiera avoir besoin, pour développer son
industrie de recherche et d'exploitation de substances minérales
du second groupe, de compléter l'outillage public existant, ou
d'exécuter des travaux présentant un intérêt public général, il

devra en rendre compte à l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE et le Titulaire s'engagent à se concerter
pour trouver la solution optimale susceptible de répondre aux
besoins légitimes exprimés par le Titulaire, compte tenu des

dispositions législatives et règlementaires en vigueur concernant

le domaine public et les services publics en Fay bu 72
Ê

44 22
Sauf dispositions contraires énoncées aux Articles 37, 38 et 39
ci-après, les deux Parties conviennent d'appliquer les modalités

ci-dessous :

a. Le Titulaire fera connaitre à l'AUTORITE CONCEDANTE ses

intentions concernant les installations en cause.

Il appuiera sa demande d'une note justifiant la nécessité

desdites installations, et d'un projet d'exécution précis.

Il y mentionnera les délais d'exécution qu'il entendrait
observer s'il était chargé de l'exécution des travaux. Ces
délais devront correspondre aux plans généraux de
développement de ses opérations en Tunisie, tels qu'ils
auront été exposés par lui dans les rapports et compte-

rendus qu'il est tenu de présenter à L'AUTORITE CONCEDANTE

en application du Titre V du présent Cahier des Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaitre au
Titulaire dans un délai de trois (3) mois, ses observations
sur l'utilité des travaux, ses observations concernant les
dispositions techniques envisagées par le Titulaire et ses
intentions concernant les modalités suivant lesquelles les

travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-

même, soit d'en confier l'exécution au Titulaire.

c. Si Jl'AUTORITE CONCEDANTE décide d'exécuter elle-même les
travaux demandés, elle précisera si elle entend assurer

elle-même le financement des dépenses de premier

45 ow 077
FA
établissement correspondantes, ou bien si elle entend
imposer au Titulaire de lui rembourser tout ou partie des

susdites dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembourser à
L'AUTORITE CONCEDANTE la totalité (ou la part convenue) des
dépenses réelles dûment justifiées, par échéances mensuelles
et dans le mois qui suit la présentation des décomptes, sous

peine d'intérêts moratoires calculés au taux légal.

Dans les cas visés à l'alinéa (c) précédent, les projets
d'exécution seront mis au point d'un commun accord entre les
deux Parties, conformément aux règles de l'Art, et suivant
les clauses et conditions générales et les spécifications
techniques particulières appliquées par les départements
intéressés de la Tunisie.

Les projets seront approuvés par le Ministre de l'Energie et
des Mines le Titulaire entendu.

Il sera tenu compte des observations de ce dernier dans la
plus large mesure possible.

Le Titulaire aura le droit de retirer sa demande, s'il juge

trop élevée la participation financière qui lui est imposée.

S'il accepte la décision du Ministre de l'Energie et des
Mines l'AUTORITE CONCEDANTE est tenue d'exécuter les travaux
avec diligence et d'assurer la mise en service des ouvrages
dans un délai normal eu égard aux besoins légitimes exprimés

par le Titulaire et aux moyens d'exécution susceptibles

d'être mis en oeuvre. 21 le
. 46 Cum

PA
Les ouvrages ainsi exécutés seront mis à la disposition du
Titulaire pour la satisfaction de ses besoins, mais sans que

celui-ci puisse en revendiquer l'usage exclusif.

L'AUTORITE CONCEDANTE ou tout autre établissement public, office
ou concessionnaire désigné par celle-ci, en assurera
l'exploitation, l'entretien et le renouvellement, dans les
conditions qui seront fixées au moment de l'approbation des

projets d'exécution.

Le Titulaire, en contrepartie de l'usage desdites installations,
Ppayera à leur exploitant les taxes d'usage, péages et tarifs qui
seront fixés par le Ministre de l'Energie et des Mines, le
Titulaire entendu. Ceux-ci seront comparables aux taxes,
péages et tarifs pratiqués en Tunisie pour des services publics
ou entreprises similaires, s'il en existe.A défaut, ils seront
calculés comme il est dit à l'Article 30, paragraphe 2, dernier

alinéa ci-dessus.

Au cas où le Titulaire aurait, comme il est dit à l'alinéa (c) du
paragraphe 2 du présent Article, remboursé tout ou partie des
dépenses de premier établissement, il en sera tenu compte dans la
même proportion dans le calcul des tarifs, péages et taxes

d'usage.

ARTICLE TRENTE-QUATRE : Installations présentant un intérêt public

général exécutées par le Titulaire, Concession ou autorisation

d'outillage public:

Dans le cas visé à l'Article précédent, paragraphe 2, alinéa (b),

47 ka mn
7
1.

où l'AUTORITE CONCEDANTE décide de confier au Titulaire l'exécution
des travaux présentant un intérêt public général, celui-ci
bénéficiera, pour les travaux considérés d'une Concession ou d'une

autorisation d'outillage public.

S'il existe déjà, pour le type d'installation en cause, une
règlementation, codification ou jurisprudence des autorisations

ou concessions de l'espèce, on s'y référera.

Tel est le cas, notamment des occupations temporaires du domaine
public, des installations portuaires des prises et adductions

d'eau, des embranchements de voies ferrées.

S'il n'en existe pas, et sauf dispositions contraires stipulées
aux Articles 37, 38 et 39 ci-après, on appliquera les
dispositions générales ci-dessous. La Concession (ou
l'autorisation) d'outillage public, sera formulée dans un acte

séparé, distinct de l'arrêté de la Concession.

La construction et l'exploitation seront faites par le Titulaire

aux risques et périls de celui-ci.

Les projets seront établis par le Titulaire. Ils seront approuvés

pâr le Ministre de l'Energie et des Mines.

Les règlements de sécurité et d'exploitation seront approuvés par

le Ministre de l'Energie et des Mines, le Titulaire entendu.

Les ouvrages construits par le Titulaire sur le domaine de l'Etat
ou des collectivités ou des établissements publics feront retour

de droit à l'Autorité responsable dudit domaine en fin de
y MT
LT

48
Concession.

Enfin, la Concession comportera l'obligation pour le Titulaire de
mettre ses ouvrages et installations à la disposition de
l'AUTORITE CONCEDANTE et du public, étant entendu que le
Titulaire aura le droit de satisfaire ses propres besoins par
priorité, avant de satisfaire ceux des autres utilisateurs. Les
tarifs d'utilisation seront fixés comme il est dit à l'Article

30, paragraphe 2, dernier alinéa.

ARTICLE TRENTE-CINQ : Durée des autorisations ou des concessions

consenties pour les installations annexes du Titulaire:

Les autorisations ou concessions d'occupation du domaine public
ou du domaine privé de l'Etat, les autorisations ou concessions
d'outillage public, seront accordées au Titulaire pour la durée

de validité du Permis de recherches.

Elles seront automatiquement renouvelées aux mêmes conditions,
tant que ce Permis (ou une portion de ce Permis) sera lui même
renouvelé.

Elles seront automatiquement prorogées, le cas échéant, si le
Titulaire obtient une ou plusieurs concessions, instituées comme

il est dit à l'Article 12 et jusqu'à l'expiration de la dernière

de ces concessions.

Si, toutefois, l'ouvrage motivant l'autorisation ou la Concession

cessait d'être utilisé par le Titulaire, l'AUTORITE CONCEDANTE se

réserve les droits définis ci-dessous : 22
49 PE
a. Lorsque l'ouvrage susvisé cessera définitivement d'être
utilisé par le Titulaire, l'AUTORITE CONCEDANTE pourra
prononcer d'office l'annulation de l'autorisation de la

déchéance de la Concession correspondante;

b. Lorsque l'ouvrage susvisé ne sera que momentanément
inutilisé, le Titulaire pouvant ultérieurement avoir besoin
d'en reprendre l'utilisation, l'AUTORITE CONCEDANTE pourra
en requérir l'usage provisoire soit pour son compte, soit
pour le compte d'un tiers désigné par elle. Toutefois, le
Titulaire reprendra l'usage dudit ouvrage dès que celui-ci
deviendra à nouveau nécessaire pour ses recherches ou ses

exploitations.

ARTICLE TRENTE-SIX : Dispositions diverses relatives aux
autorisations où concessions autres que la Concession minière:

De toute manière, les règles imposées au Titulaire pour

l'utilisation d'un service public, pour l'occupation du domaine

public ou du domaine privé de l'Etat et pour les autorisations ou

concessions d'outillage public, seront celles en vigueur à l'époque

considérée, en ce qui concerne la sécurité, la conservation et la

gestion du domaine public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à
versement par le Titulaire des droits d'enregistrement, taxes et
redevances prévus à l'époque par les barèmes généraux communs à

tous les usagers.

Les tarifs, taxes d'usage et péages seront ceux des barémes

généraux en vigueur pour les actes de l'espèce, L'AUTORITE

50 LE Al yrom
CONCEDANTE s'engage à ne pas instituer à l'occasion de la
délivrance des concessions ou autorisations susvisées et au
détriment du Titulaire, des redevances, taxes, péages, droits ou
taxes d'usage frappant les installations annexes du Titulaire d'une
manière discriminatoire, et constituant es taxes ou impôts
additionnels déguisés n'ayant plus le caractère d'une juste

rémunération d'un service rendu.

ARTICLE TRENTE-SEPT : Dispositions applicables aux captages et

adductions d'eau:

Le Titulaire est censé parfaitement connaître les difficultés &e
tous ordres que soulèvent les problèmes d'alimentation en eau
potable, industrielle ou agricole dans le périmètre couvert par

le Permis initial dont il a été question à l'Article 2 ci-dessus.

Le Titulaire pourra, s'il le demande, souscrire des polices
d'abonnement temporaires ou permanentes aux réseaux publics de
distribution d'eau potable ou industrielle, dans la limite de ses
besoins légitimes, et dans la limite des débits dont ces réseaux

peuvent disposer.

Les abonnements seront consentis suivant les clauses, conditions
générales et tarifs applicables pour les réseaux publics en

question.

Les branchements seront établis sur projets approuvés par le
Ministre de l'Agriculture (Service Hydraulique) par le Titulaire

et à ses frais, suivant les clauses et conditions techniques
VE

applicables aux branchements de l'espèce.

51
Notamment, les branchements destinés à rester en place plus de
quatorze (14) ans seront exécutés en tuyaux de fonte centrifugée,

ou en tuyaux d'une qualité et d'une durabilité équivalentes.

Les travaux pendant leur exécution seront soumis au contrôle du
Ministre de l'Agriculture (Service Hydraulique) et feront l'objet

d'essais de réception par ledit service.

Le Ministre de l'Agriculture, dans la décision portant
autorisation du branchement et approbation du projet, et s'il
s'agit de branchement destiné à être utilisé pendant plus de
quatorze (14) ans, pourra imposer que le branchement soit remis,
après réception, à l'organisme ou concessionnaire chargé de la

gestion du réseau public dont dérive le branchement et qu'il soit

classé dans les ouvrages dudit réseau public.

Par ailleurs, le Ministre de l'Agriculture se réserve le droit
d'imposer un diamètre des canalisations tel que le débit possible
en service normal dans les canalisations en question dépasse de

vingt pour cent (20 %) le débit garanti à la police d'abonnement.

Enfin, le Ministre de l'Agriculture pourra prescrire au Titulaire
d'exécuter un branchement d'un diamètre supérieur au diamètre
fixé par la règle précédente, en vue de desservir des points
d'eau publics ou des tiers abonnés sur ledit branchement, à
charge de rembourser au Titulaire le supplément de dépenses

entrainé par cette décision.

Lorsque le Titulaire aura besoin d'assurer temporairement

l'alimentation en eau de ses chantiers notamment de ses ateliers

CN dam
PE

52
de sondage, et lorsque les besoins légitimes du Titulaire ne
pourront pas être assurés économiquement par un branchement sur
un point d'eau public existant (ou un réseau public de
distribution d'eau], l'AUTORITE CONCEDANTE s'engage à lui donner
toutes facilités d'ordre technique ou administratif, dans le
cadre des dispositions prévues par le Code des Eaux en vigueur,
et sous réserve des droits qui pourront être reconnus à des
tiers, pour effectuer, sous le contrôle du service spécial des
eaux, les travaux de captage et d'adduction des eaux du domaine

public qui seraient nécessaires.

Le Titulaire aura la facilité d'utiliser, sous le régime d’une
autorisation provisoire délivrée par le Ministre de
l'Agriculture, les eaux du domaine public découvertes par iui à
l'occasion de ses travaux, pourvu qu'il n'endommage pas la nappe
dont elles proviendraient, et ne porte pas atteinte à des droits
d'eau reconnus à des tiers. Il est bien entendu que, dans ce cas,
i1 déposera immédiatement une demande régulière d'autorisation ou
de Concession concernant ces eaux. Cette faculté subsistera
jusqu'à ce qu'il soit statué sur ladite demande, conformément à

la procédure fixée par le Code des Eaux en vigueur.

Les ouvrages de captage (à l'exclusion des ouvrages d'adduction)
exécutés par le Titulaire en application des autorisations visées
ci-dessus, feront retour à l'Etat sans indemnité, tels qu'ils se
trouvent lorsque le Titulaire aura cessé de les utiliser.

Si les travaux de Captage effectués par le Titulaire donnent un
débit supérieur aux besoins de celui-ci, L'AUTORITE CONCEDANTE

Pourra requérir que le Titulaire livre aux services publics la

: Are dan
PET
fraction du débit dont il n'a pas l'utilisation, contre une juste
indemnité couvrant la quote-part de ses dépenses d'exploitation
et d'entretien des ouvrages hydrauliques.

En tout état de cause, l'AUTORITE CONCEDANTE pourra requérir que
le Titulaire assure gratuitement et pendant toute la durée qu'il
exploitera le captage autorisé, l'alimentation des points d'eau
publics, dans la limite du dixième du débit de captage, une fois
déduits les débits réservés au profit de points d'eau publics
préexistants, ou les débits réservés pour couvrir les droits

reconnus à des tiers.

Lorsque le Titulaire aura besoin d'assurer d'une manière
permanente l'alimentation de ses chantiers miniers où de ses
installations annexes, et qu'il ne pourra obtenir que ses besoins
légitimes soient assurés d'une manière suffisante, économique,
durable et sûre, par un branchement sur un point d'eau public
existant (ou un réseau public de distribution d'eau), les deux
Parties conviennent de se concerter pour rechercher de quelle
manière pourront être satisfaits les besoins légitimes du

Titulaire :

a. Tant que les besoins exprimés par le Titulaire restent
inférieurs à mille mètres cubes (1.000 m3) d'eau potable par
jour, l'AUTORITE CONCEDANTE s'engage, sous réserve des
droits antérieurs reconnus à des tiers où au profit de
points d'eau publics préexistants et si elle ne veut pas (ou
ne peut pas) exécuter elle-même dans des délais
satisfaisants les travaux de captage nouveaux ou de

développement de captages (ou réseaux publics) existants, à

5 ON Zn
TE
donner toutes facilités au Titulaire pour effectuer, à ses
frais, les captages et adductions nécessaires, dans les
conditions stipulées aux paragraphes 2 et 3 du présent
Article.

L'AUTORITE CONCEDANTE, le Titulaire entendu, et compte tenu
des données acquises Par l'inventaire des ressources
hydrauliques de la Tunisie, se réserve le droit d'arbitrer
équitablement les intérêts éventuellement opposés du
Titulaire, des tiers utilisateurs et des services publics,
et de désigner le ou les emplacements où le Titulaire
Gbtiendra l'autorisation (ou la Concession) de captage; dans
une Zône couvrant le périmètre du Permis initial visé à
l'Article 2, plus une bande frontière d'une profondeur de
cinquante kilomètres (50 km) à partir dudit périmètre. Le
Choix sera fait pour faire bénéficier le Titulaire des
conditions géographiques et économiques les plus favorables

possibles,

Si les besoins permanents exprimés par le Titulaire
dépassent le débit de mille mètre cubes (1.000 m3) par jour,
l'AUTORITE CONCEDANTE ne peut, d'ores et déjà, s'engager à
autoriser le Titulaire à capter un tel débit dans la zone
couverte par le Permis minier initial plus la bande

frontière d'une profondeur de cinquante kilomètres visés à

l'alinéa précédent.

Dans cette hypothèse, les deux Parties se concerteront pour
ädopter toute mesure Susceptible de satisfaire les besoins

légitimes du Titulaire, compte tenu d'une part, des données

55 Re am

JE

fournies par l'inventaire des ressources hydrauliques de la
Tunisie et d'autre part, de la politique générale suivie par
l'AUTORITE CONCEDANTE en matière d'utilisation des

ressources hydrauliques.

Le Titulaire s'engage à se soumettre à toutes les règles et
disciplines d'utilisation qui lui seraient prescrites par
l'AUTORITE CONCEDANTE en ce qui concerne les eaux qu'il pourrait
Cäpter, et qui appartiendraient à un système aquifère déjà
catalogué et identifié par l'inventaire des ressources

hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissaient à la
découverte d'un système aquifère nouveau, non encore catalogué ni
identifié par l'inventaire des ressources hydrauliques, n'ayant
pas de communication avec un autre système aquifère déjà reconnu,
L'AUTORITE CONCEDANTE réserve au Titulaire une priorité pour
l'attribution des autorisations ou des concessions de captage

dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait
faire obstacle à l'intérêt général, ni s'étendre au-delà des
besoins légitimes des installations minières et des installations

annexes du Titulaire.

Avant l'abandon de tout forage de recherche, l'administration
pourra décider du captage par le Titulaire, de toute nappe jugée

exploitable, étant entendu que les dépenses engagées de ce chef

seront à la charge de l'Etat. k AG on

; PE
ARTICLE TRENTE-HUIT 4 Dispositions äPplicables aux voies ferrées:

1. Le Titulaire, pour la desserte de ses chantiers miniers, de ses
pipe-lines, de ses dépôts et de ses postes d'embarquement, pourra
aménager à ses frais des embranchements Particuliers de voies
ferrées se Faccordant aux réseaux ferrés d'intérêt général.

Les projets d'exécution seront établis Par le Titulaire en se
conformant aux conditions de sécurité et aux conditions
techniques imposées aux réseaux tunisiens d'intérêt général. Ils

Seront approuvés par le Ministère compétent après enquête

parcellaire.

L'AUTORITE CONCEDANTE se réserve le droit de modifier les tracés
Proposés par le Titulaire, Pour tenir compte des résultats donnés
par l'enquête parcellaire et Pour raccorder au plus court, selon

les règles de l'Art, les installations du Titulaire avec les

réseaux d'intérêt général.

2. Si l'exploitation de l'embranchement particulier est faite par le
Titulaire, celui-ci se conformera aux règles de sécurité qui sont

appliquées aux réseaux tunisiens d'intérêt général.

Les règlements d'exploitation seront approuvés par le Ministère

compétent.

3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer que
l'exploitation de l'embranchement Particulier soit faite par un
réseau d'intérêt général. Dans ce Cas, ledit réseau assumera la

responsabilité et la charge de l'entretien des voies de

l'embranchement du Titulaire. k NL gr

57 CE
Le matériel roulant, notamment les Wägons-citernes, appartenant
en propre au Titulaire, devra être d'un modèle agréé par le
service du contrôle des chemins de fer.
Il sera entretenu, aux frais du Titulaire, Par le réseau
d'intérêt général sur lequel il circule.
Les tarifs appliqués seront ceux du tarif commun en vigueur sur

les réseaux d'intérêt général.

il est précisé que le pétrole brut transporté en Wagons-citernes

appartenant au Titulaire bénéficiera du tarif "pondéreux".

ARTICLE TRENTE-NEUF 3 Dispositions a applicables aux installations de
chargement et de déchargement maritimes:

Lorsque le Titulaire aura à résoudre un problème de Chargement ou
de déchargement maritime, les Parties conviennent de se Concerter
Pour arrêter d'un commun accord les dispositions Susceptibles de

satisfaire les besoins légitimes exprimés par le Titulaire.

Sauf cas exceptionnels, où la solution nettement la plus
économique serait d'aménager un tel poste de chargement ou de
déchargement en rade foraine, la préférence sera donnée à toute

Solution comportant l'utilisation d'un port ouvert au Commerce,

Dans ce dernier cas, l'AUTORITE CONCEDANTE stipulant tant en son
Ron propre qu'au nom de l'Office des Ports Nationaux Tunisiens,
s'engage . à donner toute facilité au Titulaire, dans les
conditions prévues Par la législation générale sur la police des
ports maritimes et par les règlements particuliers des ports de

commerce de la Tunisie, et sur un Pied d'égalité vis-à-vis des

s VAE
PE
1.

autres exploitants de Substances minérales du secon

qu'il puisse disposer :

- des plans d'eau du domaine public des ports;

- d'un nombre adéquat de postes d'accostage Susceptibles
de recevoir Sur ducs d'Albe, les navires-citernes usuels;

- des terres-pleins du domaine public des ports nécessaires à

l'aménagement d'installations de transit où de Stockage.

Les occupations du domaine public des Ports seront Placées sous
le régime des Senventions dites "de taxe NO XIII". Les péages,
droits et taxes de Port frappant le pétrole brut seront ceux

applicables à la catégorie “minerais et Phosphates”",

Si la solution adoptée est celle d'un poste de Chargement ou de
déchargement en rade foraine, les installations (Y compris les

pipe-lines flottants) seront Construites, balisées et exploitées

Les dispositions adoptées et les règlements d'exploitation seront
approuvés par le Ministère compétent sur Proposition du

Titulaire.

La redevance d'occupation du domaine public maritime Pour les

âutorisations de l'espèce sera calculée et liquidée suivant les

ARTICLE QUARANTE 2 Centrales thermiques :

Les centrales thermiques brulant du brut, au gaz ou les sous-
9 CE 72
produits de l'extraction,ne sont Pas considérées comme des
dépendances légales ce l'entreprise, Sauf si elles alimentent

exclusivement les Propres chantiers du Titulaire.

En tout état de cause, les centrales thermiques et les réseaux de
distribution d'énergie installés par le Titulaire pour ses
propres besoins seront assujettis à toutes les règlementations et
à tous les contrôles appliqués aux installations de production et

de distribution d'énergies similaires.

Si le Titulaire a un excédent de puissance sur ses besoins
propres, ses centrales thermiques devront alimenter en énergie
les agglomérations voisines. En outre, il devra prévoir la
possibilité d'aménager, aux frais de l'AUTORITE CONCEDANTE, un
sur-équipement plafonné à trente Pour cent (30 %) de la puissance
de chaque centrale. Cette énergie sera vendue à son prix de
revient à un organisme de distribution désigné par l'AUTORITE

CONCEDANTE.

ARTICLE QUARANTE-ET-UN : Substances minérales autres que celles du

deuxième groupe:

Si le Titulaire, à l'occasion de ses recherches ou de ses

exploitations d'hydrocarbures, était amené à extraire des
Substances minérales autres que celles du deuxième groupe, Sans
pouvoir Séparer l'extraction des hydrocarbures, l'AUTORITE
CONCEDANTE et le Titulaire $se concerteront pour examiner si

lesdites substances minérales doivent être séparées et conservées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer et

de conserver les substances autres que celles du deuxième groupe si

; ke NT am
Pa
leur séparation et leur conservation constituaient des opérations

trop onéreuses où trop difficiles.

ARTICLE QUARANTE-DEUX : Installations diverses:

Ne seront pas considérées comme dépendances légales de l'entreprise

du Titulaire :

les installations de traitement des hydrocarbures liquides
solides ou gazeux, en particulier les raffineries:

les installations de toute nature produisant ou transformant de
l'énergie, dans la mesure où elles ne sont pas destinées à
l'usage exclusif du Titulaire;

les installations de distribution au public de combustibles

liquides ou gazeux.

Par contre, seront considérées Comme des dépendances légales de
l'entreprise du Titulaire les installations de première préparation
des hydrocarbures extraits, aménagées Par lui en vue de permettre
le transport et la commercialisation desdits hydrocarbures et

notamment, les installations de “"dégazolinage" des gaz bruts.

k OÙ our

A

61
TITRE V

SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES

ARTICLE QUARANTE-TROIS : Documentation fournie au Titulaire par

L'AUTORITE CONCEDANTE :

L'AUTORITE CONCEDANTE fournira au Titulaire la documentation qui se

trouvera en sa possession et concernant :

le cadastre et la topographie du pays;
la géologie générale;
l'hydrologie et l'inventaire des ressources hydrauliques;

les mines.

Exception faite des renseignements ayant un caractère secret du
point de vue de la Défense Nationale, ou des renseignements fournis
par les prospecteurs ou industriels privés à titre confidentiel et
dont la divulgation à des tiers ne peut être faite sans

l'assentiment exprès des intéressés.

ARTICLE QUARANTE-QUATRE : Contrôle technique:

Le Titulaire sera soumis à la surveillance de l'AUTORITE CONCEDANTE

suivant les dispositions prévues au Décret du ler Janvier 1953 sur
les mines, (notamment son titre VIII} complétées et précisées comme

il est dit aux Articles 45 à 65 ci-après.

ARTICLE QUARANTE-CINQ : Application du Code des Eaux:

Le Titulaire, tant pour ses travaux de recherche que pour ses

travaux d'exploitation, se conformera aux dispositions de la

: PA
PE
législation tunisienne actuellement en vigueur concernant les eaux
du domaine public et précisées par les dispositions du présent

Cahier des Charges.

Les eaux qu'il pourrait découvrir au cours de ses travaux restent
classées dans le domaine public. Elles ne sont susceptibles

d'utilisation permanente, par lui, qu'en se conformant à la

procédure d'autorisation ou de concession prévue au Code des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui
seront concertées avec le service hydraulique au Ministère de

l'Agriculture en vue de protéger les nappes aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou
d'interdire tout forage si les dispositions prises ne sont pas

Susceptibles d'assurer la Conservation des nappes artésiennes,

Le Titulaire sera tenu de communiquer au service hydraulique tous
les renseignements qu'il aura pu obtenir à l'occasion de ses
forages sur les nappes d'eau rencontrées par lui (position, niveau
statique, analyses, débit) dans les formes que lui seront
prescrites par le Bureau de l'Inventaire des Ressources

Hydrauliques.

ARTICLE QUARANTE-SIX : Accès aux chantiers:

L'AUTORITE CONCEDANTE pourra à tout moment, envoyer sur les
Chantiers du Titulaire un agent qui aura libre accès à toutes les
installations et à leurs dépendances légales aux seuils risques et
frais de l'AUTORITE CONCEDANTE. Cet agent pourra obtenir

communication sur place, mais seulement pendant les heures normales

63 ke Ca
TA
de travail, des pièces tenues sur le chantier, énumérées au présent
titre. Sur demande écrite de l'AUTORITE CONCEDANTE, il pourra s'en

faire délivrer une copie certifiée conforme ou une photocopie.

Il pourra, dans les mêmes conditions, s'assurer du progrès des
travaux, procéder aux mesures et jaugeages des hydrocarbures et,
d'une façon générale, vérifier que les droits et intérêts de

Ll'AUTORITE CONCEDANTE sont Sauvegardés.

ARTICLE QUARANTE-SEPT : Obligation de rendre compte des travaux:
Le Titulaire adressera à l'AUTORITE CONCEDANTE, trente (30) jours

au moins avant le commencement des travaux :

le programme de prospection géophysique projeté, qui doit

comprendre une carte mettant en évidence 1e Carroyage à utiliser,

ainsi que le nombre de kilomètres à Couvrir et la date

approximative du commencement des opérations ;

une copie des films des profils sismiques dès que possible;

un rapport d'implantation concernant :

. soit un forage de prospection;

. soit un programme relatif à un ensemble de forages de
développement ;

. soit un programme relatif à un ensemble de forages d'études.

Le rapport d'implantation précisera :
les dispositions envisagées pour l'alimentation en eau;
l'emplacement du ou des forages projetés, défini par ses
Coordonnées géographiques, avec extrait de carte annexé;

les objectifs recherchés par le forage, ou l'ensemble des
JE

64
forages;

les prévisions géologiques relatives aux terrains traversés;

le programme minimum des opérations de carottage et de contrôle
du ou des forages;

la description sommaire du matériel employé;

le programme envisagé pour les tubages;

éventuellement les procédés que le Titulaire compte utiliser pour

mettre en exploitation le ou les forages.

ARTICLE QUARANTE-HUIT : Carnet de forage: ©

Le Titulaire fera tenir sur tout chantier de forage un carnet
paginé et paraphé, d'un modèle agréé par l'AUTORITE CONCEDANTE, où
seront notées au fur et à mesure des travaux, sans blanc ni

grattage, les conditions d'exécution de ces travaux, en particulier

la nature et le diamètre de l'outil;

l'avancement du forage:

les paramètres du forage;

la nature et la durée des manoeuvres et opérations spéciales tels
que carottage, alésage, changement d'outils, instrumentation;

les indices et incidents significatifs de toute nature.
Ce carnet sera tenu sur place à la disposition des agents de

l'AUTORITE CONCEDANTE.

ARTICLE QUARANTE-NEUF : Surveillance géologique des forages:

Le Titulaire sera tenu de faire surveiller chacun de ses forages
Par Son service géologique dont la composition et la mission seront

portées à la connaissance de l'AUTORITE CONCEDANTE.

Pr 1m
ML

65
ARTICLE CINQUANTE : contrôle technique des forages:

En dehors des opérations de carottage et de contrôle du forage,
prévues dans le rapport d'implantation visé à l'Article 47 ci-
dessus, le Titulaire devra faire exécuter toutes mesures
appropriées, chaque fois que l'examen des déblais de forage, ou
les mesures de contrôle du forage, laisseront présumer un

changement important dans la nature du terrain traversé,

Une collection de carottes et de déblais de forage intéressants
pour l'interprétation dudit forage sera constituée par le
Titulaire, et tenue par lui, en un lieu convenu à l'avance, à la
disposition des agents de 1l'AUTORITE CONCEDANTE pour que ceux-ci

puissent l'examiner.

Le Titulaire aura Le droit, par priorité, de prélever sur les
carottes et les déblais de forages les échantillons dont il aura
besoin pour effectuer, ou faire effectuer, des analyses et des

examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne
portera que sur une fraction de carottes et déblais correspondant
à une même caractéristique, de telle manière que le reste dé
l'échantillon puisse demeurer dans la collection et être examiné
par les agents de l'AUTORITE CONCEDANTE.A défaut et sauf
impossibilité, l'échantillon unique ne sera prélevé qu'après
avoir été examiné par un représentant qualifié de L'AUTORITE

CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte

pe on
K

66
rendu spécial en sera fait à l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera
réintégré dans la collection, par le Titulaire Ou par l'AUTORITE
CONCEDANTE après avoir subi les examens ou analyses. Le Titulaire
conservera soigneusement le reste des déblais et carottes pour
que l'AUTORITE CONCEDANTE puisse à son tour prélever des
échantillons pour sa collection et ses propres examens et

analyses.

Toutes les carottes et tous les déblais de forages qui resteront
après les prises d'échantillons visées ci-dessus seront conservés
par le Titulaire aussi longtemps qu'il le jugera utile; ils
seront mis par lui à la disposition de l'AUTORITE CONCEDANTE au

plus tard à l'expiration du Permis.

Le Titulaire informera 1l'AUTORITE CONCEDANTE avec un délai
suffisant pour qu'il puisse s'y faire représenter, de toutes
opérations importantes tels que cimentation, essais de fermeture

d'eau, essais de mise en production.

Le Titulaire avisera l'AUTORITE CONCEDANTE de l'exécution des
opérations de Ccarottage électrique.

Le Titulaire avisera L'AUTORITE CONCEDANTE de tout incident grave
susceptible de compromettre le travail d'un forage, ou de

modifier de façon notable les conditions de son exécution.

Au moins une fois par mois, le Titulaire fournira à l'AUTORITE
CONCEDANTE une copie des rapports concernant les examens faits

sur les carottes et les déblais de forage, ainsi que les

00m
Tout

67
opérations de forage, Y Compris les activités Spéciales
mentionnées dans les deux Premiers alinéas du Paragraphe 3 du
présent Article.

Sur demande de l'AUTORITE CONCEDANTE, le Titulaire sera tenu de
délivrer un deuxième exemplaire des rapports et documents, si

celui-ci est réclamé par le service hydraulique.

Réciproquement, l'AUTORITE  CONCEDANTE devra faire connaitre au
Titulaire, dans les délais d'un mois, les observations qu'elle
pourrait faire sur les rapports mentionnés au premier alinéa du

présent Paragraphe.

En outre, l'AUTORITE CONCEDANTE adressera au Titulaire copie de
tous les rapports d'essais et d'analyses qu'elle aura pu elle

même exécuter ou faire exécuter.

ARTICLE CINQUANTE ET UN : Compte rendu mensuel d'activités:

Le Titulaire adressera Chaque mois à l'AUTORITE CONCEDANTE un

râpport d'activités couvrant :

les études, synthèses, interprétations géologiques et
géophysiques avec les cartes y afférentes;

l'avancement réalisé, les observations faites et les résultats
obtenus par tous ses forages, sous réserve de ce qui est stipulé

à l'Article 54.

ARTICLE CINQUANTE-DEUX : Arrêt d'un forage:
Sauf en ce qui concerne les forages groupés visés à l'Article 55

ci-après, le Titulaire ne pourra arréter définitivement un forage

qu'après en avoir avisé 1'AUTORITE CONCEDANTE,

68
a.

Sauf circonstances particulières, cet avis devra être donné au
moins soixante douze (72) heures à l'avance.

I1 devra faire connaitre, s'il s'agit d'un abandon de forage, les
mesures envisagées pour éviter les risques qui pourraient en
résulter tant pour les gites d'hydrocarbures que pour les nappes
aquifères.

Le Titulaire sera tenu de prendre toutes mesures appropriées
concertées avec l'AUTORITE CONCEDANTE après consultation éventuelle
du service hydraulique, pour éviter la déperdition dans les
terrains des nappes d'hydrocarbures, de gaz ou d'eau. Toutefois, si
l'AUTORITE CONCEDANTE n'a pas fait connaitre ses observations dans
les soixante douze (72) heures qui suivront le dépôt de l'avis de
l'arrêt du forage, le programme de bouchage proposé par le

Titulaire sera censé avoir été accepté.

ARTICLE CINQUANTE-TROIS : Compte rendu de fin de forage:

Le Titulaire adressera à L'AUTORITE CONCEDANTE dans un délai
maximum de trois (3) mois après l'arrêt d'un forage de prospection,
ou d'un forage isolé non-compris dans l'un des programmes
d'ensemble visés à l'Article 54, un rapport d'ensemble, dit "compte

rendu de fin de forage".
Le compte rendu de fin de forage comprendra :

une copie du profil complet dudit forage, donnant la coupe des
terrains traversés, les observations et mesures faites pendant le
forage, le plan des tubages restant dans 1e Puits, les fermetures
d'eau effectuées et le cas échéant, les diagraphies électriques

et les résultats des essais de mise en production.

RAT am
PAT

69
un rapport qui contiendra les renseignements gécphysiques et
géologiques originaux, Propriété du Titulaire et Provenant des
études faites par lui en Tunisie, se référant directement à la
structure géologique sur laquelle le forage est situé.

Si la structure en cause n'est pas définie avec précision par les
données acquises, les renseignements ci-dessus se référeront
directement à un carré dont le centre est le forage en question,
et dont les côtés sont des segments orientés Nord-Sud et Est-

Ouest, mesurant dix kilomètres (10 km) de longueur.

Après l'achèvement d'un forage de développement, le Titulaire
fournira seulement les renseignements indiqués à l'alinéa (a) ci-

dessus.

ARTICLE CINQUANTE-QUATRE + Dispositions particulières applicables
aux groupes de forage d'étude ou de développement :
Sont modifiées comme il est dit ci-après, les dispositions des

Articles 47, 48, 51, 52, 53 ci-dessus, pour ce qui concerne les
forages d'étude entrepris soit en série, soit isolément, en vue
d'obtenir seulement des renseignements d'ordre géologique ou
géophysique, où encore Pour ce qui concerne les forages de

développement entrepris en série dans une même zone.

Avant le commencement des opérations de forage, le Titulaire
adressera à l'AUTORITE CONCEDANTE un rapport d'implantation
relatif au programme envisagé et précisant les points suivants

a. l'objet recherché par le Titulaire dans cette opération;

b. l'étendue et la situation de la région à l'intérieur de

laquelle il se Propose de mener l'opération;

MES
de

70
€. les emplacements approximatifs des forages envisagés;

d. les profondeurs maxima et minima que les forages pourraient
atteindre;
e. les mesures que le Titulaire envisage de prendre au cours de

chaque forage pour résoudre les problèmes posés par les

nappes aquifères;

£. la description du ou des appareils de forage qui seront
employés ;
ge les procédés que le Titulaire envisage, le cas échéant pour

l'emploi des tubages;

h. la façon dont le Titulaire se Propose de rassembler,
préserver et mettre à la disposition de L'AUTORITE
CONCEDANTE et du service hydraulique les renseignements
d'ordre géologique et hydrologique qui pourront être obtenus

dans de telles opérations ;

i. les procédés généraux que le Titulaire se propose d'utiliser
au moment de l'abandon de chaque forage, afin de résoudre
les problèmes posés par la préservation des nappes
d'hydrocarbures, de gaz ou d'eau;

j. éventuellement, les procédés que le Titulaire compte
utiliser pour mettre en exploitation les forages de

dévelopement.

Dans les trente (30) jours qui suivront la réception dudit
rapport, l'AUTORITE CONCEDANTE et le service hydraulique devront
communiquer au Titulaire leurs observations et leurs

recommandations au sujet des propositions contenues dans le

rapport sus-indiqué du Titulaire. ke À,

71 A
Pendant l'exécution des travaux visés dans le programme dont il
est question ci-dessus, le Titulaire fournira au moins, tous les
mois, à l'AUTORITE CONCEDANTE et au service hydraulique, le cas
échéant, un rapport sur la marche des travaux, exposant pour

chaque forage :

a. son emplacement exact, défini par ses coordonnées
géographiques ;

b. Sà profondeur totale;

€. les formations géologiques rencontrées;

d. les mesures prises Pour protéger les couches contenant de
l'eau ou des hydrocarbures; |

e. les mesures prises lors de l'abandon;

£. le cas échéant, la profondeur et la description des couches
contenant les hydrocarbures;

g. s'il y a lieu, les résultats des essais faits sur les nâppes

d'eau ou d'hydrocarbures.

Dans le cas des forages de développement, le Titulaire, s'il
entend faire un essai sur une nappe d'hydrocarbures, en informera
l'AUTORITE CONCEDANTE au moins vingt quatre (24) heures avant le
commencèment de l'essai, sauf circonstances particulières. Il
agira de même vis-à-vis du service hydraulique pour les essais

projetés sur les nappes aquifères.

Après achèvement des travaux prévus au Programme, un compte rendu
d'ensemble sera adressé à l'AUTORITE CONCEDANTE dans les
conditions fixées à l'Article 53 ci-dessus. Ce compte rendu

présentera une Synthèse de tous les résultats obtenus pour

ke ONF on
LÉ

72
1.

l'ensemble des forages exécutés au titre du programme. Il
rapportera, pour chacun des forages qui dépassent une profondeur
de cinquante (50) mètres, les coupes et renseignements visés à

l'alinéa (a) du même Article 53.

Les renseignements prévus à l'alinéa (b) de l'Article 53 ne
seront pas exigés pour les forages de développement entrepris en

exécution d'un programme d'ensemble.

Les dispositions des Articles 49 et 50 seront applicables aux
forages visés au présent Article, Toutefois, la constitution des
collections visées à l'Article 50 sera simplifiée au mâaximum, et
limitée à la conservation des échantillons nécessaires pour la

bonne interprétation des résultats des forages.

ARTICLE CINQUANTE-CINQ : Essais des forages:

Si au cours d'un forage, le Titulaire juge nécessaire d'effectuer
Un essai sur une couche de terrain qu'il croit susceptible de
produire des hydrocarbures, il en avisera l'AUTORITE CONCEDANTE
êu moins vingt-quatre (24) heures avant de commencer un tel
essai.Le Titulaire agira de même vis-à-vis du service hydraulique
Pour les essais qu'il jugerait nécessaire d'effectuer sur les

couches présumées aquifères.

Le Titulaire n'aura pas contrevenu aux obligations résultant pour
lui du paragraphe précédent, si du fait de circonstances
imprévisibles et indépendantes de sa volonté, ou du fait de
l'absence ou de l'éloignement du représentant qualifié de

Ll'AUTORITE CONCEDANTE ou du service hydraulique, il n'avait pu

ke Fam
LE
aviser ce dernier dans le délai prescrit,

De même, si l'outil de la sonde pénètre inopinément dans une
couche de terrain présumé contenir de l'eau ou des hydrocarbures,
et nécessitant un essai immédiat, le délai de préavis sera réduit

à six (6) heures.

De même, le Titulaire pourra effectuer toutes opérations ou
essais nécessaires sans attendre l'arrivée du représentant
qualifié de l'AUTORITE CONCEDANTE ou du service hydraulique, en
cas d'urgence, et lorsque l'observation stricte des délais de
préavis risquerait de compromettre la sécurité où le succès du
forage en cours. Tel est le cas, notamment des essais du type

connu dans la profession sous le nom de "Drill Stem Test",

Dans les cas exceptionnels visés au présent paragraphe, le
représentant qualifié du Titulaire devra s'efforcer de prévenir
immédiatement le représentant de l'AUTORITE CONCEDANTE où du
service hydraulique selon le cas, par les moyens les plus rapides

qui seraient à sa disposition.

En outre, le Titulaire en adressera sous trois (3) jours un
compte rendu écrit et circonstancié à l'AUTORITE CONCEDANTE
justifiant en particulier les raisons qui l'ont empeché

d'observer les délais de préavis.

En dehors des exceptions prévues aux Paragraphes 4,5,7 ci-après
du présent Article, l'initiative de décider d'entreprendre ou de

renouveler un essai appartiendra au Titulaire.

Pendant l'exécution d'un forage, et à la demande du représentant

’ l A
dûment qualifié du service intéressé, le Titulaire sera tenu de
faire l'essai de toute couche de terrain Susceptible de contenir
des hydrocarbures ou de l'eau; à la condition toutefois qu'un tel
essai puisse être exécuté :

a. Sans qu'il nuise à la marche normale des propres travaux du

Titulaire;
b. sans occasionner des dépenses anormales pour le Titulaire;
€. sans Compromettre les travaux ou le matériel, ni mettre en

danger le personnel du Titulaire.

Si le Titulaire se Propose de boucher une partie quelconque d'un
“forage de Prospection", et en même temps qu'il adressera à
l'AUTORITE CONCEDANTE l'avis mentionné à l'Article 52 ci-dessus,
il fera connaitre audit service, outre le procédé qu'il compte
utiliser pour boucher le forage où la partie du forage, la
manière suivant laquelle il se Propose d'essayer toute couche
intéressée par le plan de bouchage, et susceptible de contenir

des hydrocarbures.

a. dans le délai de soixante-douze (72) heures fixés à
l'Article 52, l'AUTORITE CONCEDANTE devra faire connaitre au
Titulaire, en même temps que sa réponse concernant le plan
de bouchage, son avis sur les essais proposés par le
Titulaire; et s'il désire, ou non, l'exécution d'essais
autres que ceux envisagés par le Titulaire.

Le Titulaire sera tenu d'exécuter les essais ainsi demandés
par l'AUTORITE CONCEDANTE, dans la mesure où ils s'avèreront
réalisables du point de vue technique.

Si l'un des essais prévus ci-dessus est considéré, au moment

7 AT
de son exécution, comme non satisfaisant Par le représentant
dûment qualifié de l'AUTORITE CONCEDANTE, et si ce
représentant le demande, ledit Essai, sauf impossibilité
technique, sera prolongé dans les limites raisonnables, ou

immédiatement recommencé.

Cependant, dans aucune Circonstance, le Titulaire ne sera
tenu d'exécuter ou de tenter plus de trois (3) fois l'essai

en question, à moins qu'il n'y consente.

Dans le cas où l'exécution, ou la répétition de l'un des
essais effectués comme il est dit à l'alinéa Précédent, sur
la demande du représentant de l'AUTORITE CONCEDANTE, et
malgré l'avis contraire du représentant du Titulaire,
occasionnerait au Titulaire une perte ou une dépense, une
telle perte ou dépense serait à la charge :

- du Titulaire, si ledit essai révèle une découverte

commercialisable.
_ de Ll'AUTORITE CONCEDANTE, si ledit essai ne conduit pas

à une découverte commercialisable.

Dans les quarante-huit (48) heures qui suivront l'achèvement
de l'ensemble des essais prévus au présent paragraphe,
l'AUTORITE CONCEDANTE donnera par écrit au Titulaire son
accord sur les résultats obtenus par lesdits essais. En même
temps, elle donnera son consentement, suivant le cas, soit à
l'abandon définitif du forage, soit à sa poursuite et à son

Complet achèvement en vue de le transformer en puits

productif d'hydrocarbures. it LA
76 PE
Faute d'avoir donné un accord écrit dans le délai de
quarante-huit (48) heures sSus-indiqué, l'AUTORITE CONCEDANTE
sera censée avoir accepté les décisions prises par le

Titulaire.

d. Dans le cas où l'on envisagerait d'abandonner le forage et
OU aucun essai n'aurait été demandé ni Par l'AUTORITE
CONCEDANTE ni par le Titulaire, l'approbation, par
l'AUTORITE CONCEDANTE d'un plan de bouchage de forage,
équivaut à la reconnaissance formelle par L'AUTORITE
CONCEDANTE du fait que le forage n'a pas découvert des

hydrocarbures en quantité importante ou exploitable.

Lorsqu'au cours d'un “forage de développement", on pourra
légitimêment Supposer l'existence d'un gisement d'hydrocarbures
suffisamment important et non encore reconnu, le Titulaire sera
tenu, dans les cinq (5) années qui suivront, de procéder à tous
essais techniquement utiles pour compléter la reconnaissance de
ce gisement.

À l'expiration de ce délai, l'AUTORITE CONCEDANTE pourra, le cas
échéant ,faire jouer les dispositions prévues aux alinéas (a) et

(b) du paragraphe 5 du présent Article.

ARTICLE CINQUANTE-SIX : Compte rendu trimestriel £t programme

annuel :

Le Titulaire sera tenu de fournir un compte rendu général de son
activité pendant le trimestre précédent.

Ce compte-rendu indiquera les résultats obtenus pendant le

trimestre considéré, ainsi que les dépenses de Prospection et

ñ Me ON on
PE
d'exploitation engagées par le Titulaire, Une fois Par an, le
Titulaire fera connaitre, en outre, un programme provisoire

d'activité pour l'année suivante.

Il sera établi dans les formes qui seront Concertées à l'avance

entre l'AUTORITE CONCEDANTE et le Titulaire,

ARTICLE CINQUANTE-SEPT 3 Exploitation méthodique d'un gisement :

Toute exploitation régulière devra être conduite suivant un plan
méthodique s'appliquant à un gisement, ou à un ensemble de

gisement productifs.

Un mois au moins avant de Commencer l'exploitation régulière d'un
gisement, le Titulaire devra borter à la connaissance de
L'AUTORITE CONCEDANTE le Programme des dispositions envisagées

par lui pour cette exploitation.

Toutefois, certains forages pourront être préalablement mis et
maintenus en exploitation Continue, en vue de réunir les éléments
d'appréciation jugés nécessaires pour l'établissement du
Programme, ou en vue d'alimenter les installations de forage; à
moins que l'AUTORITE CONCEDANTE n'estime que cette pratique
risque de compromettre l'exploitation ultérieure, notamment en

Provoquant des appels d'eau et de gaz préjudiciables à une bonne

exploitation.

Dans les puits produisant des hydrocarbures liquides, les pertes
de gaz devront être aussi réduites que possible, dans la mesure

où le permettront les circonstances, et la nécessité d'aboutir à

M CZ on

78 TA
une production efficiente et économique pour les liquides. Dans
les puits ne produisant que du gaz, il est interdit de laisser
ces puits débiter hors du circuit d'utilisation, sauf pendant les
opérations de forage et de mise en production, et pendant les

essais de production.

Le programme d'exploitation énoncera, avec toutes les précisions
utiles, les méthodes choisies dans l'objet d'assurer la
récupération optimum des hydrocarbures contenus dans les
gisements, et notamment avec la meilleure utilisation de

l'énergie.

Des dérogations à la règle ci-dessus pourront être accordées par
l'AUTORITE CONCEDANTE à la demande du Titulaire, si celui-ci fait
la preuve que des circonstances exceptionnelles rendent son

application impraticable.

Toute modification importante apportée aux dispositions du
Programme primitif sera immédiatement portée à la connaissance de

l'AUTORITE CONCEDANTE.

ARTICLE CINQUANTE-HUIT 2 Contrôle des forages productifs:

Le Titulaire disposera sur chaque forage, ou chaque groupe de

forages productifs, des appareils permettant de suivre
régulièrement, d'une manière non équivoque, et conforme aux usages
suivis par l'industrie du pétrole ou du gaz, les conditions
relatives à ses opérations de production, ainsi que les variations

de longue et de courte durée de ces conditions.

Tous les documents concernant ces contrôles seront à la disposition

75 ke AZ an
LA
de l'AUTORITE CONCEDANTE, Sur demande de celle-ci, le Titulaire lui

en fournira des copies certifiées conformes ou des photocopies.

ARTICLE CINQUANTE-NEUF : Reconnaissance £t conservation des

gisements:
Le Titulaire, en accord avec l'AUTORITE CONCEDANTE exécutera les

opérations, mesures ou essais nécessaires Pour reconnaitre le gite,
et pour éviter dans la plus large mesure du possible le gaspillage

des ressources d'hydrocarbures,

Il tiendra à jour les relevés, diagrammes et cartes qui seraient

utiles pour cet objet.

Le Titulaire pourra être rappelé par l'AUTORITE CONCEDANTE à
l'observation des règles de l'Art et en particulier, il sera tenu
de régler et éventuellement de réduire le débit des forages, de
façon que l'évolution régulière du réservoir du gisement ne soit

pas troublée,

ARTICLE SOIXANTE : Coordination des recherches et des exploitations

faites dans un même gisement par plusieurs exploitants différents:

Si un même gisement s'étend sur les périmètres de plusieurs
concessions distinctes attribuées à des bénéficiaires différents,
le Titulaire s'engage à conduire ses recherches et son exploitation
Sur la partie du gisement qui le concerne en se conformant à un
plan d'ensemble.

Ce plan sera établi dans les conditions définies ci-après :
20 PA

L'AUTORITE CONCEDANTE invitera chäcun des Titulaires intéressés
Par un même gisement à se Concerter pour établir un plan unique
de recherches et d'exploitation applicable à la totalité dudit

gisement.

Ce plan précisera, en outre, si nécessaire, les bases suivant
lesquelles les hydrocarbures extraits Seront répartis entre les

Titulaires.

Il précisera, le cas échéant, les modalités Suivant lesquelles
sera désigné un "Comité de Coordination" chargé de diriger les

recherches et l'exploitation en commun.

L'AUTORITE CONCEDANTE Pourra se faire représenter aux séances
dudit Comité.

À défaut d'un accord amiable entre les intéressés, intervenu
dans les quatre-vingt-dix (90) jours à partir de l'invitation
faite par l'AUTORITE CONCEDANTE, ceux-ci seront tenus de
Présenter à l'AUTORITE CONCEDANTE leurs plans individuels de
recherches ou d'exploitation.

L'AUTORITE  CONCEDANTE Proposera à la décision du Ministre de
l'Energie et des Mines un arbitrage portant sur le plan unique de
recherches ou d'exploitation, les baâses de répartition des
hydrocarbures, et la création éventuelle d'un Comité de

Coordination.

Sauf s'il en résultait un préjudice grave pour l'un des
Titulaires intéressés, la décision arbitrale devra essayer de se

rapprocher le plus possible des Propositions qui seraient faites

he am,
PE

81
par un Titulaire (ou un groupe de Titulaires), représentant au
moins les trois quarts des intérêts en cause, en tenant compte
notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite
sur la base des données acquises concernant le gisement au moment

où sera rendue la décision arbitrale.

Le plan de coordination pourra être révisé à l'initiative de
l'une quelconque des Parties intéressées, ou du Ministère de
l'Energie et des Mines si les progrès obtenus ultérieurement dans
la connaissance du gisement amenaient à modifier l'appréciation

des intérêts en présence et des réserves en place.

Les intéressés seront tenus de se conformer aux décisions
arbitrales du Ministre de l'Energie et des Mines dès qu'elles
leur auront été notifiées.
ARTICLE SOIXANTE ET UN :0bligation générale de communiquer les
documents:

Le Titulaire sera tenu de fournir à l'AUTORITE CONCEDANTE sur sa
demande, outre les documents énumérés au présent Titre, les
renseignements statistiques concernant l'extraction, la
préparation, et éventuellement, le stockage et les mouvements des
hydrocarbures extraits de ses recherches et de ses exploitations,
le personnel, les stocks de matériel et de matières premières, les
commandes et les importations de matériel, ainsi que Les copies
certifiées conformes (ou photocopies) des pièces telles que cartes,
plans, enregistrements, relevés, extraits de registre ou de compte-

rendu, permettant de justifier les renseignements fournis.
M # Um 4
82 PA
ARTICLE SOIKANTE-DEUX : Unités de mesures:

Les renseignements, chiffres, relevés, cartes et plans, seront
fournis à l'AUTORITE CONCEDANTE en utilisant les unités de mesures
ou les échelles agréées Par l'AUTORITE CONCEDANTE.

Toutefois, à l'intérieur des services du Titulaire, le système
anglais de numération pourra être utilisé sous réserve de donner

les conversions correspondantes en système métrique.

ARTICLE SOIXANTE-TROIS : Cartes et plans:

Les cartes et plans seront fournis par le Titulaire en utilisant
les fonds de cartes ou de plans du service topographique
tunisien, ou en utilisant les fonds de cartes ou de plans établis
par d'autres services topographiques mais agréés par l'AUTORITE

CONCEDANTE.

A défaut, et après que le Titulaire se soit concerté avec
l'AUTORITE CONCEDANTE et le service topographique, ils pourront
être établis par les soins et aux frais du Titulaire, aux
échelles et suivant les Procédés qui paraitront les mieux adaptés

à l'objet cherché.

Ils seront, dans tous les cas rattachés aux réseaux de

triangulation et de nivellement généraux de la Tunisie.

L'AUTORITE CONCEDANTE et le Titulaire se Concerteront pour
déterminer dans quelles conditions ce dernier pourra exécuter des
travaux de levés de plans, cartographie, photographies aériennes,
restitutions photogrammétriques etc, ce qui seraient nécessaires

pour les besoins de ses recherches ou de ses exploitations.

(am
83 PA
Si le Titulaire confie lesdits travaux à des entrepreneurs autres
que le service topographique tunisien, le Titulaire sera tenu
d'assurer la liaison avec le service topographique tunisien, de
telle manière que les levés faits par ses agents ou ses
entrepreneurs, et leurs pièces minutes, soient communiqués au
service topographique tunisien, et puissent être utilisés par ce
dernier.

Le Titulaire remettra au service topographique tunisien deux

tirages des photos aériennes levées par lui, ou pour son compte.

L'AUTORITE CONCEDANTE, s'engage, dans la limite des restrictions
et servitudes imposées par la Défense Nationale, à donner au
Titulaire toutes autorisations de parcours et toutes
autorisations de survol d'aéronefs, Ou de prises de vues
aériennes, lui permettant d'exécuter les travaux topographiques

en question.

ARTICLE SOIXANTE-QUATRE : Bornages, rattachement aux réseaux du

service topographique:

Les Zzônes couvertes par le Permis de recherches, ou par les

Concessions, seront délimitées à la demande du Titulaire et à ses

frais par le service topographique tunisien.

L'AUTORITE CONCEDANTE s'engage à mettre ce service à la disposition
du Titulaire pour tous les travaux topographiques de délimitation
et de bornage qui paraitraient nécessaires, suivant les tarifs en
vigueur à l'époque considérée.

Les coordonnées des sommets seront calculées dans le Système adopté

par le service topographique tunisien pour la région considérée.

om,
7e

84
La matérialisation du bornage des sommets sur le terrain ne sera
faite que si des contestations Survenaient avec des tiers. Dans ce
cas, l'implantation des bornes sera confiée au service

topographique.

Dans le cas des zônes situées sur le domaine public maritime, la
matérialisation des limites ne sera imposée qu'autant qu'un tel
bornage paraitrait indispensable, et dans la limite de la

possibilité de réalisation d'un balisage en mer.

ARTICLE SOIXANTE-CINQ : Caractère confidentiel des documents

fournis par le Titulaire:

Sous les réserves énoncées ci-après, les documents fournis par le
Titulaire en application de la législation minière et du présent
Cahier des Charges seront considérés comme confidentiels. Ils ne
Pourront être communiqués à des tiers, ou publiés, sans
l'autorisation expresse du Titulaire. Cependant, tous les
renseignements relatifs aux puits situés sur les surfaces
abandonnées et notamment toutes les diagraphies électriques,
diagraphies neutron, diagraphies soniques, prospection
pendagemètre, diagraphies de densité, et tous autres
enregistrements et prospections exécutés ou renseignements
recueillis, ne resteront confidentiels que pendant un délai de

deux (2) ans à compter de la date de l'abandon.

Toutefois, sont exceptés de la règle précédente :
- les renseignements statistiques globaux, autres que ceux

concernant les contrats commerciaux du Titulaire, tant à

l'importation qu'à l'exportation; ke eN
| 27

85
TA
_ a.

- les documents concernant la géologie générale;
- les documents Concernant l'inventaire des ressources

hydrauliques.

Ces derniers renseignements pourront être Communiqués à des tiers
Où publiés par l'AUTORITE CONCEDANTE, OU par le Service
Hydraulique, sous la seule réserve que soit indiqué le nom du
Titulaire qui les a fournis.

Au cas où le Titulaire procèderait à l'abandon des Permis tel
que prévu par le Cahier des Charges, le Titulaire sera tenu de

fournir à l'AUTORITE CONCEDANTE toutes les données de géophysique

qu'il aura recueillies ainsi que leurs interprétations.

ARTICLE SOIXANTE-SIX : Définition des forages d'études, de

prospection, d'appréciation et de développement:

Les termes "forages d'études", “forages de Prospection", “forages

d'appréciation" et "forages de développement", tels qu'ils
apparaissent dans le présent Cahier des Charges, et
particulièrement aux Articles 49, 53, 54 et 55 ci-dessus, doivent

s'entendre dans le sens suivant :

Forage d'études : tous les forages effectués dans un objet de
recherche géologique ou géophysique, à main ou ‘mécaniquement,
avec ou sans tubage, généralement en série, mais pouvant aussi
bien être isolés;

Forage de prospection : forages mécaniques effectués dans l'objet
de découvrir les hydrocarbures liquides ou du gaz;

Forage d'appréciation : forages effectués après une découverte

qui permettent de définir l'extension, la continuité et

oW
; Re e
l'exploitabilité d'un réservoir;
d. Forage de dévelcppement : tous les forages aménagés et/ou

effectués dans le but d'exploiter un réservoir identifié,

RE CN on
VE

87
TITRE VI

PROLONGATION, EXPIRATION RENONCTATION,DECHEANCE DE LA CONCESSION
7 1" <""TION,DECHEANCE DE LA CONCESSION

ARTICLE SOIXANTE-SEPT : Droit Préférentiel qu Titulaire en cas de

nouvelles Concessions:

À l'expiration d'une quelconque Concession du Titulaire, l'AUTORITE
CONCEDANTE s'engage à donner au Titulaire un droit préférentiel
pour l'attribution éventuelle d'une nouvelle Concession sur la
surface considérée aux clauses et conditions qui pourront être
fixées alors d'un commun accord. Ce droit préférentiel comprend
l'engagement de la part de l'AUTORITE CONCEDANTE, de ne pas
attribuer une nouvelle Concession à un tiers sans avoir
préalablement offert au Titulaire de la lui attribuer, aux mêmes
clauses et conditions que celles que 1'AUTORITE CONCEDANTE sera
prête à consentir audit tiers. À cet effet, avant la fin de la
cinquième année précédant l'expiration de la Concession, l'AUTORITE
CONCEDANTE décidera si elle désire attribuer une nouvelle
Concession sur la surface considérée, et notifiera sà décision au

Titulaire par lettre recommandée.

Si une nouvelle Concession est attribuée au Titulaire, les
dispositions des Articles 70, 71, 73, 74 et 75 ci-dessous pourront
cesser d'être applicables en totalité ou partiellement,
conformément aux conditions qui seront précisées dans lé Convention

et le Cahier des Charges afférents à la nouvelle Concession.

4 EAST

88
ARTICLE SOIXANTE-HUIT : Obligation de posséder £n propre et de

maintenir en bon état les Quvrages revenant à l'AUTORITE

CONCEDANTE :

Le Titulaire sera tenu de posséder en toute propriété et de
maintenir en bon état d'entretien les batiments, ouvrages,
machines, appareils et engins de toute nature qui doivent faire
gratuitement retour à l'AUTORITE CONCEDANTE à la fin de la
Concession par application de l'Article 70 du présent Cahier des

Charges.

Il pourra à son choix, soit acquérir les terrains, soit les prendre
en location, soit les utiliser sous le régime de l'occupation

temporaire.

Les baux ou contrats relatifs à toutes les locations ou occupations
de terrains devront comporter une clause réservant expressément à
l'AUTORITE CONCEDANTE la faculté de se substituer au Titulaire,
soit en cas de renonciation ou de déchéance de la Concession, soit
Si l'expiration de la Concession doit survenir au cours de la durée
du contrat. Il en sera de même pour tous les Contrats de fourniture
d'énergie ou d'eau, ou de transports spéciaux concernant les

hydrocarbures en vrac.

Un état des lieux et un inventaire de biens visés au présent
Article seront dressés Contradictoirement dans les six (6) mois qui

suivront la notification du refus de la prolongation.

244

7

89
ARTICLE SOIXANTE-NEUF + Responsabilité de Ll'AUTORITE CONCEDANTE

Vis-à-vis des tiers après la re rise de la Concession:
+ ——— << LSÉSS après la reprise de la cession:

L'AUTORITE CONCEDANTE Sera responsable vis-à-vis des tiers des
indemnités ou réparations dues Pour les dégats de surface se
manifestant après qu'elle aura repris la Concession pour quelque
cause que ce soit, sauf recours, pour faute et négligence, pendant
un délai de cinq (5) ans à dater de la reprise, s'il y a lieu,
contre le Titulaire, à raison des travaux exécutés par lui.Il est
toutefois possible Pour le Titulaire de s'assurer contre ces
risques.Les primes d'assurance y afférentes Seront considérées
Comme Charges déductibles au titre du dernier exercice avant la

remise de la Concession à L'AUTORITE CONCEDANTE.

ARTICLE SOIXANTE-DIX 2 Retour à l'AUTORITE CONCEDANTE des
installations du Titulaire en fin de Concession Par arrivée au

terme:

Feront retour à l'AUTORITE CONCEDANTE à la fin de la Concession
Par arrivée au terme, les installations limitativement énumérées
ci-après, à condition qu'elles se trouvent à l'intérieur du
périmètre de la Concession, et qu'elles soient à cette époque

indispensables à la marche courante de cette Concession :

a. les terrains acquis par le Titulaire;
b. les droits à bail, ou à occupation temporaire que détient le
Titulaire;

c. les puits, sondages et tous travaux miniers établis à

CZ am

90 LA

demeure, les bâtiments industriels correspondants;
les routes et pistes d'accès, les adductions d'eau (y
compris les captages et les installations de pompage), les
lignes de transport d'énergie (y Compris les postes de
transformation, de Coupure et de comptage), les moyens de
télécommunications appartenant en propre au Titulaire;

les bâtiments appartenant en Propre au Titulaire, à usage de
bureaux ou de magasins; les habitations destinées au
logement du personnel affecté à l'exploitation; les droits à
bail ou à occupation que le Titulaire peut détenir sur des
batiments appartenant à des tiers, et utilisés par lui aux
fins ci-dessus;

les embranchements particuliers de voies ferrées desservant
les chantiers du Titulaire, ou les raccordant au réseau
d'intérêt général;

les machines, les moteurs, les moyens divers de transport (y
compris les pipe-lines de collecte et les installations de
Stockage y compris les installations de stockage sur les
Champs de production), les installations de préparation des
gaz bruts (dans la mesure où celles-ci sont indispensables
Pour permettre la manutention et le transport de ces gaz);
les appareils, outils et engins de toute nature, les

bätiments correspondants.

Il est cependant entendu que les installations entrant dans
les catégories limitativement énumérées ci-dessus feront
retour à l'AUTORITE CONCEDANTE, si, bien que situées à
l'extérieur du périmètre de la Concession, elles sont à

cette époque indispensables à la marche courante de cette

CV om
91 F

PA
Concession et de cette Concession seulement.

Si des installations devant faire retour à L'AUTORITE CONCEDANTE
dans les conditions indiquées au présent Article, étaient
nécessaires ou utiles, en totalité ou en partie, à l'exploitation
d'autres Concessions où Permis du Titulaire en cours de validité,
les conditions dans lesquelles ces installations seraient
utilisées en commun et dans la Proportion des besoins respectifs
du Titulaire et de l'AUTORITE CONCEDANTE seront arrêtées d'un
commun accord avant leur remise à l'AUTORITE CONCEDANTE, En

pareil cas, l'astreinte visée à cet Article 72 ci-dessous n'aura

d'effet qu'à partir de la conclusion de cet accord.

Réciproquement, il en sera de même pour les installations du

Titulaire ne faisant pas retour à l'AUTORITE CONCEDANTE et dont

l'usage serait indispensable à celle-ci pour la marche courante

de l'exploitation de la Concession reprise par elle,

Les installations visées ci-dessus seront remises gratuitement à
1'AUTORITE CONCEDANTE dans l'état où elles se trouveront le jour
de l'expiration de la Concession, si elles ont été achetées ou
aménagées avant la dixième (10e) année qui précède le terme de la

Concession.

ARTICLE SOIXANTE ET ONZE : Retour à l'AUTORITE CONCEDANTE des

installations faites dans les dix (10) dernières années de la
Concession:
Les installations visées au paragraphe 1 de l'Article 70 qui auront

pu être aménagées où achetées par le Titulaire dans les dix (10)

he
Je

92
1.

dernières années de la Concession pour l'exploitation de cette
Concession seront remises à l'AUTORITE CONCEDANTE contre paiement
de leur valeur estimée à dire d'expert, dont la compétence est
reconnue dans l'industrie pétrolière et nommé conformément aux
règlements d'expertise technique du Centre International
d'Expertise de la Chambre de Commerce International, ci-après

désigné "expert", compte tenu de l'état où elles se trouveront et

dans les conditions définies ci-après :

Pendant les dix (10) dernières années de la Concession, le
Titulaire ouvrira pour les travaux de premier établissement
exécutés par lui un "Registre Spécial" où seront portés ceux de
ces travaux dont il pourra demander le rachat par l'AUTORITE
CONCEDANTE en fin de Concession et à dire d'expert, en

application du premier alinéa du présent Article.

Le Titulaire devra, avant le premier avril de chaque année,
Soumettre à l'AUTORITE CONCEDANTE le projet de tous les travaux
de premier établissement qu'il a l'intention d'effectuer au cours
de l'année suivante, et qu'il Propose de porter au Registre
Spécial. L'AUTORITE CONCEDANTE aura toutefois la faculté de

prolonger au-delà du premier avril le délai imparti au Titulaire

pour la présentation de ce projet de travaux.

Faute par l'AUTORITE CONCEDANTE d'avoir fait connaitre sa
décision dans un délai de quatre (4) mois, après réception par
elle du projet présenté par le Titulaire, l'admission des travaux

au Registre Spécial sera réputée agréée.
L'AUTORITE CONCEDANTE examinera dans quelle mesure les travaux
93 À offan

PE 74
projetés constituent bien des travaux de premier établissement,
et s'ils présentent de l'intérêt pour l'exploitation présente ou

future.

Elle se réserve le droit de ne pas admettre les travaux proposés
par le Titulaire, ou d'en réduire le programme, si elle estime
que la proposition du Titulaire dépasse les besoins de

l'exploitation de la Concession.

Elle notifiera sa décision au Titulaire. Celui-ci sera admis à
porter au Registre Spécial les travaux de premier établissement

tels qu'ils auront été définis par ladite décision.

Si le Titulaire exécute des travaux de premier établissement non
portés à la décision de l'AUTORITE CONCEDANTE mentionnée au
paragraphe 2 du présent Article, ou s'il exécute des travaux plus
importants que ceux définis par ladite décision, il devra
remettre lesdits travaux à l'AUTORITE CONCEDANTE en fin de
Concession, mais sans pouvoir prétendre à aucune indemnité pour
la partie desdits travaux qui excèderait le programme défini par

1'AUTORITE CONCEDANTE dans la décision susvisée.

Le paiement de l'indemnité fixée à dire d'expert sera dû par
1'AUTORITE CONCEDANTE au Titulaire à dater du premier jour du
deuxième mois qui suivra l'expiration de la Concession, sous

peine d'intérêts moratoires calculés au taux légal, et sans qu'il

soit besoin d'une mise en demeure préalable.
HZ 0m
2

PA

94
ARTICLE SOIXANTE-DOUZE : Pénalités en cas de retard dans la remise

des installations:

Dans les cas prévus aux Articles 70 et 71 ci-dessus, tout retard
résultant du fait du Titulaire dans la remise de tout ou partie des
installations revenant à l'AUTORITE CONCEDANTE ouvrira à cette
dernière le droit d'exiger du Titulaire le paiement d'une astreinte
égale à un pour cent (1 %) de la valeur des installations non
remises, par mois de retard, et après une mise en demeure non

suivie d'effet dans le délai d'un mois.

ARTICLE SOIXANTE-TREIZE : Faculté de rachat des installations non

mentionnées à l'Article 70:

En fin de Concession, l'AUTORITE CONCEDANTE aura la faculté de
racheter pour son compte (ou, le cas échéant, pour le compte d'un
nouveau Titulaire de Concession ou de Permis de recherche qu'elle
désignera) tout ou partie des biens énumérés ci-après, autres que
ceux visés à l'Article 70 ci-dessus et qui seraient nécessaires
pour la poursuite de l'exploitation et l'évacuation des

hydrocarbures extraits :

a. les matières extraites, les approvisionnements, les objets
mobiliers et les immeubles appartenant au Titulaire:

b. les installations et l'outillage se rattachant à
l'exploitation, à la manutention et au stockage des

hydrocarbures bruts.

La décision de l'AUTORITE CONCEDANTE précisant les

installations visées ci-dessus et sur lesquelles elle entend

95 PRALE
exercer la faculté de rachat devra être notifiée par
l'AUTORITE CONCEDANTE au Titulaire six (6) mois au moins

avant l'expiration de la Concession correspondante.

Toutefois, ne pourront être rachetés les biens visés au
paragraphe 1 du présent Article lorsqu'ils sont, en totalité ou
en partie seulement, nécessaires au Titulaire pour lui permettre
de poursuivre son exploitation sur l'une de ces Concessions qui
ne serait pas arrivée à expiration.

Dans ce cas, l'AUTORITE CONCEDANTE pourra requérir du Titulaire,
soit pour son propre compte, soit pour le compte du nouveau
permissionnaire, ou Concessionnaire désigné par elle, que les
installations en cause soient mises à la disposition du nouveau
Concessionnaire ou du nouveau détenteur de Permis, suivant les

dispositions prévues au paragraphe 2 de l'Article 70 ci-dessus.

Le prix de rachat sera fixé à dire d'expert. Ce prix devra être
payé au Titulaire dans les deux (2) mois qui suivront
l'expiration de la Concession, sous peine d'intérêts moratoires
calculés au taux légal, et sans qu'il soit besoin d'une mise en

demeure préalable.

ARTICLE SOIXANTE-QUATORZE : Exécution des travaux d'entretien des

Jusqu'à l'expiration de la Concession, le Titulaire sera tenu
d'exécuter, conformément à la règlementation technique en vigueur
ou à défaut d'une règlementation appropriée suivant les saines
pratiques admises dans l'industrie pétrolière et gazière

internationale, les travaux d'entretien ordinaire de ses

2
, keE
1.

installations pétrolières et des dépendances légales, et, en
particulier, les travaux d'entretien des puits existants et de

leurs installations de pompage ou de contrôle.

A dater de la dixième (10e) année qui précèdera le terme de la
Concession, le Ministère de l'Energie et des Mines pourra, le
Titulaire entendu, prescrire à celui-ci tous travaux d'entretien
ordinaire qui seraient nécessaires pour assurer la marche courante
de l'Entreprise et la conservation des installations faisant retour
gratuit à lL'AUTORITE CONCEDANTE en fin de Concession.

Le Ministre de l'Energie et des Mines, après mise en demeure non
suivie d'effet, pourra ordonner l'exécution d'office aux frais du

Titulaire des travaux d'entretien prescrits par lui.

ARTICLE SOIKANTE-QUINZE : Travaux de préparation de l'exploitation
future:
À dater de la cinquième (5e) année précèdant le terme de la
Concession, le Titulaire sera tenu d'exécuter aux frais, risques
et périls de l'AUTORITE CONCEDANTE, les travaux que celle-ci
jugerait nécessaires à la préparation et à l'aménagement de

l'exploitation future.

À cet effet, le Ministre de l'Energie et des Mines remettra au
Titulaire, avant le ler Mai de chaque année, Le programme des
travaux qu'il sera tenu d'exécuter pour le compte &e l'AUTORITE

CONCEDANTE dans le cours de l'année suivante,

Les programmes seront conçus de manière à ne pas mettre le
Titulaire dans l'impossibilité de réaliser, pour chacune des cing

{5) années de la dernière période, une extraction au moins égale
97 À CA gun
VA
JE
à la moyenne des cinq (5) années de la période quinquennale

précèdante, diminuée de dix pour cent (10 %).

Les travaux seront exécutés suivant les devis et dispositions
approuvés par le Ministre de l'Energie et des Mines, le Titulaire
entendu, conformément aux pratiques de l'Industrie Pétrolière
Internationale et aux clauses et conditions générales en vigueur,
applicables aux travaux de l'espèce.

La procédure appliquée en ce qui concerne le règlement des sommes
dues au Titulaire pour les travaux visés au paragraphe 1 du
présent Article, sera celle fixée par l'Article 17 ci-dessus. Les
paiements auront lieu sur présentation de décomptes mensuels. Ils
seront effectués dans les deux (2) mois qui suivront
l'acceptation du décompte, sous peine d'intérêts moratoires

calculés au taux d'escompte de la Banque Centrale de Tunisie.

Si les ouvrages exécutés par le Titulaire en application du
présent Article sont productifs, l'AUTORITE CONCEDANTE pourra

prescrire, le Titulaire entendu :

- Soit, si la chose est possible, leur fermeture momentanée,
partielle ou totale; toutes mesures conservatoires
d'entretien en bon état étant dues et faites par le
Titulaire aux frais de l'AUTORITE CONCEDANTE ;

_ Soit, leur mise en exploitation, à rendement réduit ou

normal.

Dans ce dernier cas, les hydrocarbures supplémentaires provenant
de l'exploitation desdits ouvrages appartiendront à L'AUTORITE

CONCEDANTE, sous réserve que celle-ci rembourse au Titulaire en

Our

PE

98
1.

ce qui les concerne, les frais d'exploitation calculés comme il

est dit à l'Article 17 ci-dessus.

ARTICLE SOIXANTE-SEIZE : Renonciation à la Concession:

Si le Titulaire veut exercer son droit de renoncer à la totalité ou
à une partie seulement de l'une de ses Concessions, les droits
respectifs de l'AUTORITE CONCEDANTE et du Titulaire seront réglés
suivant la procédure prévue par le Décret du ler Janvier 1953 sur
les mines et notamment par ses Articles 65 et 66 suivant les

dispositions spéciales prévues au présent Article,

Contrairement aux dispositions de l'avant dernier alinéa de
l'Article 66 sus-visé du Décret du ler Janvier 1953 sur les mines,
une demande de renonciation partielle ne pourra être refusée. Il
est entendu toutefois que les obligations résultant du présent
Cahier des Charges, seront reportées intégralement sur le reste de

la Concession.

Renonciation avant la vingtième (20e) année de la Concession

Si le Titulaire veut renoncer à la totalité ou à une partie de
l'une de ses Concessions dans les vingt (20) premières années à
partir de l'institution de celle-ci, l'AUTORITE CONCEDANTE aura
la faculté d'acheter, sous les réserves prévues au paragraphes 2
de l'Article 70, à dire d'expert, tout ou la partie de la
Concession objet de la renonciation, et qui sera à cette époque

indispensable à la marche courante de l'exploitation de cette

Concession ou partie de Concession.

Cette faculté s'étendra au matériel et aux installations qui,

99 LA PA
LA
bien que situé à l'extérieur de cette Concession ou partie de
Concession, sont indispensables à son exploitation et à cette
exploitation seulement,

Le Titulaire devra joindre à sa demande de renonciation la liste

du matériel et des installations sus-visés.

L'AUTORITE CONCEDANTE fera connaitre dans les six (6) mois au
Titulaire ce qu'elle entend acheter.
À défaut, elle sera censée renoncer à la faculté d'achat qui lui

est donnée ci-dessus.

Le Titulaire pourra, à l'expiration de ce délai, disposer
librement du matériel et des installations que l'AUTORITE

CONCEDANTE ne voudrait pas acquérir.

Renonciation après les vingt (20) premières années de la
Concession :

Lorsque ‘la renonciation est demandée après les vingt (20)
premières années de la Concession, les droits respectifs de
l'AUTORITE CONCEDANTE et du Titulaire seront réglés conformément
aux dispositions des Articles 69, 70 et 72 du présent Cahier des

Charges, visant le cas d'expiration normale de La Concession.

Toutefois, par dérogation aux dispositions prévues à l'Article 71
ci-dessus, aucune indemnité ne sera que dans ce cas au Titulaire

pour la reprise des ouvrages exécutés par lui dans les dix (10)

années qui ont précédé la renonciation.
WT za

100
ARTICLE SOIXANTE DIX SEPT: cas de déchéance:

Outre les cas de déchéance prévus dans les Articles 68 et 69 (2

premiers alinéas) et 86 { premier alinéa) du Décret du ler

Janvier 1953 sur les mines, la déchéance de la Concession ne

POurra être prononcée à l'encontre d'un Co-Titulaire que si

celui-ci :

_ Refuse d'effectuer,ou, par suite de négligences graves et
répétées, n'effectue pas les travaux visés aux Articles 17,
74 et 75 du présent Cahier des Charges, si leurs
dispositions devaient être appliquées;

_- Contrevient aux dispositions des Articles 16 et 90 dudit
Cahier des Charges;

- Ne paie pas à l'AUTORITE CONCEDANTE les redevances stipulées
au Titre III du présent Cahier des Charges, dans les

conditions qui y sont prévues;

- Effectue des manquements graves et systématiques aux
obligations qui lui sont imposées par le Titre V du présent

Cahier des Charges.

La déchéance prononcée Pourra porter sur la totalité ou sur une
partie seulement de la Concession en cause, au choix de

1l'AUTORITE CONCEDANTE.

Si l'un des cas de déchéance survient, le Ministre de l'Energie
et des Mines notifiera au Co-Titulaire une mise en demeure de

régulariser sa situation dans un délai qui ne pourra être

inférieur à six (6) mois. 1
M D Lt)

a JET
Si le Co-Titulaire en Cause n'a pas régularisé sa Situation dans
un délai imparti, ou s'il n'a pas fourni une justification
satisfaisante de sa Situation, 1a déchéance pourra être
prononcée, par Arrêté du Ministre de l'Energie et des Mines sur
avis conforme du Conseil des Ministres. Cet Arrêté sera publié
au Journal Officiel de la République Tunisienne.

La publication de l'Arrêté de déchéance aura pour effet de
transférer à l'AUTORITE CONCEDANTE la part du Co-Titulaire en
Cause dans la propriété de la Concession. Il sera alors fait
application à son égard des dispositions prévues au présent
Cahier des Charges, notamment celles des Articles 70 et 71, pour

le cas de l'expiration normale de la on im

102
TITRE VI

CLAUSES ECONOMIQUES

ARTICLE SOIXANTE-DIX-HUIT 2 Réserves des hydrocarbures Pour les

besoins de l'économie tunisienne.

a,

L'AUTORITE CONCEDANTE aura le droit d'acheter par priorité
une part de la production de pétrole brut extrait par le
Co-Titulaire de ses concessions en Tunisie, jusqu'à
concurrence de vingt pour cent (20 %) de cette production,
Pour couvrir les besoins de la consommation intérieure
tunisienne, quel que soit le développement ultérieur de
l'économie du Pays. Le prix pratiqué Pour de telles ventes
Sera le prix réel comme décrit à l'Article 80 obtenu par le

Co-Titulaire à l'occasion de ses autres ventes à

l'exportation et diminué de dix pour cent (10 &).

Si le Co-Titulaire produit plusieurs qualités de pétrole
brut, le droit d'achat portera sur chacune de ces qualités,
Sans pouvoir excéder au maximum vingt pour cent (20 $} de

l'une d'entre elles, sauf accord formel du Co-Titulaire.

Pour l'exécution des chligations stipulées par le présent
Article, le Co-Titulaire sera placé sur un pied d'égalité
vis-à-vis des autres Producteurs de substances minérales du
second groupe en Tunisie, de manière à n'intervenir que

Proportionnellement à sa quote-part de la production

Ah AU

103

globale de 1a Tunisie.
CA Cette obligation du Co-Titulaire de fournir une part de sa
production jusqu'à concurrence de vingt pour cent (20 5%)
sera indépendante de la redevance Proportionnelle visée

aux Articles 22 à 28 du présent Cahier des Charges.

d. Les dispositions du Paragraphe 4 de l'Article 26 ci-dessus
Sont applicables en ce qui concerne le stockage du pétrole
brut.

Il est entendu, toutefois, que la capacité de stockage à
fournir par le Co-Titulaire pour le brut correspondant à la
redevance proportionnelle et pour celui vendu à l'AUTORITE
CONCEDANTE en application du présent Article ne devra pas

excéder trente mille mètres cubes (30.0C0m3).

La livraison pourra être effectuée sous forme de produits finis
au choix du Co-Titulaire. Dans le cas de produits finis obtenus

par raffinage effectué en Tunisie, la livraison sera faite à

l'AUTORITE CONCEDANTE à la sortie de la raffinerie.

La qualité et les proportions relatives des produits raffinés à
livrer seront déterminées en fonction des résultats que
donneraient les hydrocarbures bruts du Co-Titulaire s'ils
étaient traités dans une raffinerie tunisienne ou, à défaut,

dans une raffinerie du littoral de l'Europe.

Les prix seront déterminés par référence à ceux des produits de
même nature qui seraient importés en Tunisie dans des conditions
normales, réduits d'un montant calculé de manière à correspondre
à une réduction de dix Pour cent (10 %) de la valeur du pétrole

brut à partir duquel, ils auront été raffinés, valeur calculée

PARTS
7

104
1.

elle-même, comme il est dit au Paragraphe (a) ci-dessus.

Toutefois cette réduction ne s'appliquera pas Pour ceux de ces
produits destinés à l'exportation.L'AUTORITE CONCEDANTE s'engage
à donner toutes facilités afin de permettre au Co-Titulaire de
créer une raffinerie dont les produits seront destinés à
l'exportation et/ou une usine de liquéfaction de gaz naturel
et/ou des usines de pétrochimie traitant des hydrocarbures ou

leurs dérivés.

Si l'AUTORITE CONCEDANTE fait jouer son droit pricritaire
d'achat le Co-Titulaire sera tenu de lui assurer les livraisons,
correspondant aux conditions contenues dans la notification. Les
livraisons ainsi réalisées seront considérées, notamment en ce
qui concerne la procédure de Change, comme étant des ventes

locales et sont payées en dinars tunisiens.

ARTICLE SOIXANTE-DIX-NEUF : Utilisation du gaz

Aux fins de l'application du présent Cahier des Charges, le gaz
naâturel désigne un mélange d'hydrocarbures existant dans le
réservoir à l'état gazeux où en solution dans le pétrole aux
conditions du réservoir, Le gaz naturel comprend le gaz associé
au pétrole, le gaz dissous dans le pétrole et le gaz non associé

au pétrole.

On entend par gaz Commercial, un gaz naturel duquel les liquides
et éventuellement des gaz qui ne sont pas des hydrocarbures ont
été extraits, en vue de le rendre propre à la consommation

suivant des spécifications convenues entre le vendeur et

105
l'acheteur du gaz Commercial et conformément à la règlementation

en vigueur.

2. Si du gaz naturel est découvert ou Produit suite à des
opérations pétrolières, le Titulaire peut :
a. utiliser ledit gaz naturel comme carburant pour ses
Opérations pétrolières et/ou
b. injecter ledit gaz dans des réservoirs Pour maintenir la
pression et/ou
C. utiliser ledit Jaz pour toute autre opération sur le champ
pétrolier en accord avec les règles de prudence en vigueur

sur les champs pétroliers.

3. Au cas où la quantité de gaz naturel découvert ou produit, suite
aux cpérations pétrolières, excèderait les besoins du Titulaire
en ce qui concerne (a), (b), et {c) ci-dessus, le Titulaire
devra satisfaire les besoins du marché local et ensuite pourra
l'exporter soit en état, soit après transformation en produits

dérivés.

Le gaz naturel d'origine nationale bénéficie sur le marché local

d'un accès prioritaire.

Toute production de gaz naturel provenant d'un gisement national
est assurée de son écoulement sur le marché local dans toute la
mesure où la demande intérieure le permet.

Tout accroissement de la demande intérieure pouvant être

économiquement Satisfait à partir de gaz naturel est réservé par

ordre de priorité aux sources suivantes : rt f fm
d
106 7°
Production des titulaires déjà établis et liés avec
l'AUTORITE CONCEDANTE par un Programme et des engagements

réciproques de Production/écoulement.

Production des nouveaux gisements, Pour la détermination de
la priorité d'accès au marché local, la date de
notification ferme de l'évaluation de la découverte prévue
par l'Article 18 du présent Cahier des Charges, fait £oi,
dans la limite des quantités ainsi notifiées,

En cas de découvertes simultanées, les débouchés
disponibles sont partagés entre les requérants au prorata
des réserves récupérables telles que notifiées à l'AUTORITE
CONCEDANTE, sauf désistement de l'un des requérants au
profit de l'autre. Le Titulaire qui s'est désisté bénéficie

de nouveau d'un tour de faveur sur tout nouveau requérant.

AU cas où une étude de marché effectuée par le Titulaire
révèlerait que la fourniture d'excédent de gaz à un marché
local ou d'exportation n'est pas rentable, le Titulaire en
informera l'AUTORITE CONCEDANTE et Proposera ce gaz à
l'AUTORITE CONCEDANTE au point de production ou dans la
proximité immédiate du point de production à un prix
assurant à chacun des Co-Titulaires une marge bénéficiaire
raisonnable,

Dans les duatre-vingt-dix (90) jours qui suivent ladite
notification l'AUTORITE CONCEDANTE fera savoir au Titulaire
Si elle a l'intention ou non d'acheter l'excédent de gaz.
Au Cas et dans la mesure où L'AUTORITE CONCEDANTE

n'accepterait pas d'acheter le gaz au prix proposé, elle

107 k7 (y fr
TA
donnera au Titulaire l'autorisation de le brûler,

Toutefois, si l'AUTORITE CONCEDANTE notifie au Titulaire
son intention de récupérer ce Jaz, à ses frais et risques,
le Titulaire sera tenu de lui livrer gratuitement ledit

gaz.

En cas d'accord entre L'AUTORITE CONCEDANTE et le Titulaire pour
le développement d'une découverte destinée totalement ou en
partie au marché local, un contrat de fourniture est conclu,
sous l'égide de l'AUTORITE CONCEDANTE entre le Titulaire et
l'organisme chargé de la distribution du gaz en Tunisie désigné
par l'AUTORITE CONCEDANTE.

Les livraisons de gaz au marché local sont payées conformément à
l'Article 32 du "Décret-Loi" et au contrat de vente à intervenir
entre le Titulaire et la Société Tunisienne de l'Electricité et

du Gaz ( S.T.E.G).

Pour les besoins du marché local, Ll'AUTORITE CONCEDANTE garantit
au Titulaire l'écoulement du gaz commercial à un prix équivalent
à quatre vingt cinq pour cent (85 %) du prix international
d'exportation FOB dans les ports méditerranéens relatif au fuel
oil à haute teneur en soufre de la qualité combustible. Ledit
Prix est déterminé à pouvoir calorifique égal, pour un gaz
Commercial Livré au point de raccordement de la bride de sortie
de l'usine de gaz du Co-Titulaire. En cas de cession du gaz en
un point de livraison en amont, le prix de cession est ajusté en
conséquence.

La garantie de prix ainsi est valable pour l'utilisation du gaz

en tant que combustible. Pour son utilisation comme matière

re We 7 Cafe
VE
première, le prix est défini d'un commun accord entre l'AUTORITE
CONCEDANTE et le Titulaire de manière à assurer à ce dernier une
juste rémunération tout en respectant les Contraintes

économiques Propres à l'industrie utilisatrice. Le Titulaire
peut demander à 1l'AUTORITE CONCEDANTE la fixation de ce prix
préalablement à l'appréciation et au développement de la

découverte.

Le Titulaire a la libre disposition de la Part du gaz naturel
qui lui revient après satisfaction des besoins mentionnés au
paragraphe 1 et du marché local, notamment en vue de
l'exportation en l'état ou après transformation en produits
dérivés.Le Titulaire peut entreprendre un projet d'exportation
isolé relatif à un gisement de 9az, regrouper dans un projet
intégré l'ensemble de ses gisements de gaz destinés à

l'exportation, ou bien se regrouper avec d'autre titulaires pour

entreprendre un projet commun d'exportation de gaz.

Sous réserve de la compatibilité des gaz, l'AUTORITE CONCEDANTE
s'engage à ouvrir au Titulaire l'accès de toute infrastructure
de transport ou de traitement de gaz propriété de l'Etat
Tunisien ou d'une entreprise publique tunisienne en contre
partie d'une rémunération raisonnable lorsque ces ouvrâges
comportent une capacité disponible ou lorsqu'une extension de la
capacité desdits Ouvrages peut être réalisée au moyen de

modifications ou de renforcements mineurs.

L'AUTORITE CONCEDANTE s'efforce, à l'occasion de l'octroi des

autorisations pour la Construction, l'exploitation ou le

109 'EAUE
PE
développement d'ouvrages pour le transport ou le traitement de
gaz, de favoriser la réalisation d'ouvrages communs et l'accès
du Titulaire Pour. l'exportation de SON gaz à des ouvrages
réalisés avant la mise en production de sa Concession et ce à

des conditions raisonnables.

Le Titulaire disposant d'un Ouvrage existant ou postulant pour
la réalisation d'un nouveau, ne peut refuser l'accès à son
ouvrage, d'un ou plusieurs autres titulaires désignés par
1l'AUTORITE CONCEDANTE. Le Titulaire peut dans ce cas opter soit
Pour une association des nouveaux venus au projet et une
participation aux dépenses d'investissement et d'exploitation,
soit pour une rémunération de sa Prestation couvrant ses
dépenses et une marge raisonnable fixée, si besoin est, sur
arbitrage de 1'AUTORITE CONCEDANTE.

Le Titulaire à le droit d'extraire tous les produits dérivés du
JazZ OU associés au gaz tels que le condensat et le gaz de
pétrole liquéfié,le soufre,le gaz carbonique et l'azote,
laquelle extraction doit être toutefois Compatible avec les
exigences légitimes de l'acheteur du gaz en matière de
continuité de la fourniture et des spécifications du gaz

commercial,

Le condensat est considérée comme un hydrocarbure liquide et
peut être mélangée au Pétrole brut, sauf interdiction motivée de
l'AUTORITE CONCEDANTE.

Le gaz de pétrole liquéfié "GPL" sera considéré comme
hydrocarbure liquide et peut être écoulé sur le marché local, Le

prix de cession du GPL rendu au port Tunisien le plus proche est

0 KA CV 0m
PE
égal au prix international pratiqué en méditerranée pour
exportation F.0.B. En cas de livraison en amont, le prix de
cession est ajusté en conséquence.Le Titulaire aura le droit de
commercialiser les sous produits autre que les hydrocarbures, si
un marché existe.Seul le souffre sera Soumis à la redevance au

taux de cinq (5) pour cent.

AU cas où le Titulaire ne prévoit pas dans son plan de
développement visé à l'Article 14 du présent Cahier des Charges,
la valorisation du gaz associé et du gaz dissous, l'AUTORITE
CONCEDANTE peut demander au Titulaire de lui céder gratuitement
ce gaz, à la sortie de la station de séparation et du traitement
des hydrocarbures, sans investissement Supplémentaire pour le
Titulaire. L'AUTORITE CONCEDANTE peut demander au Titulaire de
prévoir dans ses installations certains équipements pour lui
permettre la récupération du gaz, les coûts et dépenses

correspondants sont à la charge de 1'AUTORITE CONCEDANTE.

Si le Titulaire a prévu dans son plan de développement, tel que
visé à l'Article 14 du présent Cahier des Charges, la
valorisation du gaz associé et du gaz dissous et que hormis le
cas de force majeure et contrairement au calendrier de
réalisation prévu à l'Article 14 du présent Cahier des Charges
les travaux correspondants n'avaient pas été commencés dans un
délai de deux ans à Compter de la date prévue dans ledit
calendrier de réalisation, l'AUTORITE CONCEDANTE peut demander
au Titulaire de lui céder gratuitement ce gaz. Les éventuels

aménagements à apporter aux installations du Titulaire sont à la

charge de l'AUTORITE CONCEDANTE. W 74 OÙ fm

111 F7
ARTICLE-QUATRE-VINGT 4 Prix de vente des hydrocarbures bruts
liquides

En tout état de cause, le Co-Titulaire sera tenu à un prix de vente

pour les hydrocarbures liquides bruts extraits par lui, qui ne sera
pas inférieur au "prix de vente normal" défini ci-après, tout en
lui permettant de trouver un débouché Pour la totalité de sa

production,

Le "prix de vente normal" d'un hydrocarbure liquide brut au sens du
présent Cahier des Charges sera celui qui, compte tenu des autres
facteurs entrant en ligne de compte tels que les assurances et le
fret, donnera, sur les marchés qui constituent un débouché normal
pour la production tunisienne, un prix comparable à celui obtenu à
partir des bruts d'autres Provenances et de qualité comparables

Concourant également au ravitaillement normal des mêmes marchés.

Les cours pris pour ce dernier mode de calcul seront les cours
mondiaux normalement pratiqués dans les transactions commerciales
régulières, en éliminant celles de ces transactions qui auraient le

caractère de ventes accidentelles et non représentatives.

NT am

PA

112
TITRE VIII

DISPOSITIONS DIVERSES

ARTICLE QUATRE-VINGT ET UN : Election de domicile

Le Co-Titulaire est tenu de faire élection de domicile en Tunisie.
Faute par lui d'avoir un domicile connu en Tunisie, les
notifications seront valablement faites au siège du Gouvernorat de

Tunis.

‘ ARTICLE QUATRE-VINGT-DEUX : Hygiène publique

Le Titulaire est tenu de se Soumettre à toutes les mesures
d'hygiène édictées par la législation et la règlementation en
vigueur en Tunisie.

Notamment, il devra assujettir ses chantiers à la surveillance
permanente des agents et des médecins des Services de la Santé
Publique, et y appliquer toutes les mesures de protection qui lui

seraient prescrites contre les épidémies.

ARTICLE QUATRE-VINGT-TROIS : Législation du travail

Le Titulaire est tenu de se soumettre à toutes Les prescriptions de
la législation et de la réglementation en vigueur en Tunisie en ce

qui concerne le travail et la prévoyance sociale.

ARTICLE QUATRE-VINGT-QUATRE 4 Nationaïité du personnel

Le personnel sera dans la mesure du possible recruté parmi les
ressortissants de la République Tunisienne; toutefois, le Titulaire

POUrra employer des ressortissants de tous autre Pays dans à

113 4 dm
PA
mesure où il ne trouverait pas parmi les ressortissants de la
République Tunisienne du personnel ayant l'expérience et les

qualifications nécessaires.

ARTICLE QUATRE-VINGT-CINQ 4 Formation de techniciens en matière de

recherche d'hydrocarbures

Le Titulaire s'engage à faciliter, dans la plus large mesure

compatible avec la bonne marche de ses travaux, la formation en
Tunisie du personnel technique et de main-d'oeuvre spécialisée en

matière d'activités pétrolières.

À cette fin, et dans des conditions qui seront fixées d'un commun
accord entre le Titulaire et l'AUTORITE CONCEDANTE le Titulaire
Organisera, chaque fois que ses travaux d'exploitation le rendront
possible, des cours et Stages dans des centres de formation
professionnelle Correspondant aux diverses techniques qu'il mettra

en oeuvre sur ses chantiers,

ARTICLE QUATRE-VINGT-ST 2 Admission et circulation du personnel
étranger

Sauf restrictions qui seraient nécessaires du point de vue de la
Sécurité du Territoire ou de la Défense Nationale, compte tenu de
l'engagement qui fait l'objet de l'Article 85 ci-dessus, et dans le
cadre de la règlementation applicable aux travailleurs étrangers,
l'AUTORITE CONCEDANTE facilitera l'admission en Tunisie, et la
libre circulation sur le territoire tunisien du personnel et de la
main-d'oeuvre qualifiée de nationalité étrangère dont il pourrait

avoir besoin pour la bonne marche de ses travaux, et qu'il aurait

” hf am
fF
recruté en toute considération des dispositions de l'Article 84.

ARTICLE QUATRE-VINGT-SEPT Recours aux offices publics de
Placement

Le Titulaire sera tenu de s'adresser aux bureaux de placement et
aux autorités locales pour l'embauche de la main d'oeuvre non
spécialisée ou de la main-d'oeuvre qualifiée susceptible d'être

recrutée en Tunisie.

Il sera tenu d'admettre des candidatures qualifiées présentées par
lesdits bureaux, ou lesdites autorités locales dans la limite ci-

après de l'effectif total embauché par lui :

Cadres : trente pour cent (30 %) au moins;
Ouvriers spécialisés : Soixante pour cent (60 %) au moins;

Manceuvres : cent pour cent (100 3%).

ARTICLE-QUATRE-VINGT-HUIT 2 Matériel et entreprises

Le Titulaire devra utiliser, dans la plus large mesure compatible
avec là bonne marche de ses travaux, et pour autant que les prix,

qualités et délais de livraison demeureront comparables :

du matériel, ou des matériaux produits en Tunisie;
les services d'entreprises ou Sous-traitants de nationalité

tunisienne.

ARTICLE QUATRE-VINGT-NEUF i Représentant agrée du Titulaire

Dans chaque centre d'opérations important, et au moins dans chaque

Gouvernorat intéressé, le Titulaire devra désigner un nr tant

Um

115

TE
de nationalité tunisienne agréé par l'AUTORITE CONCEDANTE.

Ce représentant sera habilité à recevoir toute notification qui
serait faite au nom de l'AUTORITE CONCEDANTE, par les agents du
Ministre de l'Energie et des Mines, ou par les autorités locales et

Concernant le centre d'opérations dont il est chargé.

Il sera habilité à prendre Les mesures d'exécution qui seraient de
sa compétence, suivant une consigne préalablement concertée entre

Ll'AUTORITE CONCEDANTE et Le Titulaire.

ARTICLE QUATRE-VINGT-DIX Fi Défense Nationale et Sécurité du

Territoire

Le Titulaire sera tenu de se Soumettre aux mesures générales prises
Par les autorités civiles ou militaires et pour des raisons
concernant la Défense Nationale ou la Sécurité du Territoire de la

République Tunisienne.

Les mesures susvisées Pourront avoir pour effet de suspendre
l'application de certaines clauses du présent Cahier des Charges et
de la Convention à laquelle celui-ci est annexé,

Néanmoins, les avantages permanents que confèrent au Titulaire le
présent Cahier des Charges et la Convention à laquelle celui-ci est

annexé, subsisteront et ne seront pas modifiés quant au fond.

Le Titulaire ne pourra soulever d'autres recours en indemnité à
l'occasion des décisions visées ci-dessus, que ceux qui seront
ouverts par la législation en vigueur à toute entreprise tunisienne

susceptible d'être frappée Par une mesure analogue.

ANT am
116 PA
2.

ARTICLE QUATRE-VINGT ET ONZE : Cas de force majeure
Le Titulaire n'aura pas contrevenu aux obligations résultant du

présent Cahier des Charges, s'il justifie que le manquement
auxdites obligations est motivé par un cas de force majeure.

Sont en particulier réputés cas de force majeure, les retards qui
résulteraient de l'application de la législation tunisienne sur les
eaux du domaine public. De tels retards n'ouvriront au Titulaire
aucun droit à indemnité. Toutefois, ils Pourront lui ouvrir droit à
Prolongation de la validité du Permis Ou des concessions sur
lesquels ils se seraient manifestés, égale à là durée des retards.
Les obligations du Titulaire, autres que celles d'effectuer des
paiements prévus par les dispositions de la présente Convention et
Cahier des Charges y annexé Séront suspendues pendant le temps
durant lequel le Titulaire sera partiellement ou totalement empeché
de les exécuter Ou entravé dans son action par un cas de force

majeure.

ARTICLE QUATRE-VINGT-DOUZE : Dispositions particulières

Délimitation des périmètres élémentaires

Il est convenu expressément que les périmètres élémentaires, tels
qu'ils résultent de la définition du tableau annexé au Décret du
ler Janvier 1953 sur les mines et visé Par l'Article 37 de ce
dernier, seront considérés comme correspondant à une Superficie de
Quatre cents hectares (400), notamment Pour l'application des
Articles 5, 6, et 20 du présent Cahier des Charges, relatifs aux
réductions de surface automatique, pénales ou volontaires,
Délai de mise en demeure en Cas de déchéance NW À

dm
7

117 PA
Le délai de la mise en demeure du Titulaire en application de
l'Article 77, Paragraphe 2, ci-dessus, pour régulariser sa
Situation, et qui ne pourra être inférieur à six (6) mois, devra
tenir compte du temps raisonnablement nécessaire, eu égard aux

circonstances, Pour accomplir les actes prévus,

Transport à l'exportation
Pour le transport à l'exportation des minéraux du second groupe et
produits dérivés, le Titulaire pourra utiliser à sa discrétion tous
navires pétroliers, péniches, Pontons de chargement et de
déchargement et autres systèmes de chargement ou de déchargement de
Son choix, qu'ils lui appartiennent ou qu'ils appartiennent à des
tiers, étant entendu cependant que si la République Tunisienne met
à la disposition du Titulaire des navires pétroliers ou des
péniches qui lui appartiennent ou qui appartiennent à une société à
participation majoritaire de l'Etat, qui fonctionnent sous son
contrôle direct et qui soient en état convenable, le Titulaire
pourra être requis de les utiliser, à condition qu'une telle
utilisation n'en soit pas plus onéreuse pour le Titulaire que
l'utilisation de ses Propres navires ou péniches ou de ceux de
tiers transporteurs maritimes qualifiés et étant entendu également
que si le Titulaire a recours à des tiers transporteurs maritimes
il devra, à conditions et à prix comparables, donner la préférence

à des navires battant pavillon tunisien.

Communication de documents en vue de contrôle
Le Titulaire aura l'obligation de mettre à la disposition de
l'AUTORITE CONCEDANTE tous documents utiles pour la mise en oeuvre

du contrôle par l'Etat et notamment par les contrôleurs techniques

ne pré
PAT
et financiers, des obligations souscrites Par le Titulaire dans le
présent Cahier des Charges et dans la Convention à laquelle il est

annexé.

Les dispositions des Décrets du 13 Décembre 1948 et ler Janvier
1953 sur les mines, qu'il y soit fait spécifiquement ou non
référence dans la Convention ou le Cahier des Charges, ne
S'appliqueront pas au Titulaire ou à ses opérations en vertu des
présentes, dans la mesure où lesdites dispositions seraient
contradictoires ou imcompatibles avec les dispositions de cette

Convention ou de ce Cahier des Charges.

ARTICLE QUATRE-VINGT-TREIZE 2 Droit de timbre et d'enregistrement

Le présent Cahier des Charges est exonéré des droits de timbre. Il

sera enregistré au droit fixe aux frais du Titulaire.

ARTICLE QUATRE-VINGT-QUATORZE 2 impression des textes

Le Titulaire devra remettre à L'AUTORITE CONCEDANTE, et quatre {4)
mois au plus tard après la publication du texte approuvant la
Convention, cinquante (50) exemplaires imprimés de ladite

Convention, du Cahier des Charges et des pièces y annexées.
LA
7
2 TT

119
L'AUTORITE CONCEDANTE se réserve le droit de demander au Titulaire

de lui fournir d'autres exemplaires en supplément.

Il en sera de même Pour tous les avenants et actes additionnels qui
interviendraient ultérieurement et se référant à la présente

Convention et au présent Cahier des Charges.

Fait à Tunis en cinq exemplaires

originaux,le 25 Octobre 1988,

Pour L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES

Abdewaheb KESRAOUI
Présidi Général

x
Pan
Pour HOUSTON OIL AND MINERAL, F TUNISIA,INC.
et rt : À —
Jack L,. GREGORY
Vice-President im

UNIS À;

ce

nn
| ENRESISTRE À

vol série
ie
| .

Reçu Le

1207
ANNEXE B
PROCEDURE CONCERNANT LE CONTROLE DES CHANGES APPLICABLES

À HOUSTON OIL AND MINERALS OF TUNISIA,INC.
{ PERMIS AMILCAR)
En application des dispositions de la Convention (et notamment de
son Article 7, 9) conclue ce jour entre l'Etat Tunisien d'une
part, et l'Entreprise Tunisienne d'Activités Pétrolières et HOUSTON
OIL AND MINERALS OF TUNISIA,INC., d'autre part et des textes Y
annexés, les opérations de change relatives aux activités de
recherche et d'exploitation d'hydrocarbures de HOUSTON OIL AND
MINERALS OF TUNISIA,INC. ci-après dénommée Le Co-Titulaire seront

régies par les dispositions suivantes :

HOUSTON OIL AND MINERALS OF TUNISIA, INC.sera assujettie à la
règlementation des changes tunisienne telle qu'amendée par les
dispositions suivantes :

Le Co-Titulaire est autorisé à payer en devises étrangères,
directement sur ses propres disponibilités se trouvant à
l'extérieur de la Tunisie, toutes dépenses d'exploration, de
développement et d'exploitation sous réserve des dispositions

suivantes :

le Co-Titulaire s'engage à payer intégralement en Dinars en

Tunisie les entreprises résidentes en Tunisie;

il pourra payer en devises étrangères, les entreprises étrangères
non résidentes en Tunisie, spécialisées dans la recherche, le

développement et l'exploitation des hydrocarbures pour les

ZAR
PA

121
besoins des contrats conclus dans le cadre de la présente
Convention.Dans le cas où ces entreprises seraient intégralement
payées à l'étranger, elles doivent s'engager à rapatrier en

Tunisie les sommes nécessaires à leurs dépenses locales.

Le Co-Titulaire s'engage à rapatrier en Tunisie durant les phases
d'exploration et de développement les devises nécessaires afin de

faire face à ses dépenses en Dinars.

Pendant la phase d'exploitation, le Co-Titulaire est tenu de
rapatrier chaque mois en Tunisie, à partir des fonds provenant
des ventes à l'exportation, une somme égale au montant du à
l'Etat Tunisien et aux dépenses locales courantes, s'il ne

possède pas les fonds nécessaires et disponibles en Tunisie.

En Ce qui concerne le Salaire payé aux personnes de nationalité
étrangère qui sont employées par le Co-Titulaire en Tunisie, une
partie raisonnable de ce Salaire sera payée en Dinars en Tunisie
et le solde, auquel s'ajouteront les Charges pour avantages
sociaux, qui sont payables par ces personnes dans le pays où

elles ont leur domicile, pourra être payé hors de la Tunisie en

devises étrangères.

Les personnes de nationalité étrangère employées par des sous-
entrepreneurs du Co-Titulaire pour une période n'excédant pas six
(6) mois, pourront être payées hors de Tunisie en devises
étrangères dans le cas Où leurs frais de séjour en Tunisie sont
pris en charge par leur employeur.

Après cette période de six (6) mois, elles bénéficieront du même

traitement que celui accordé aux employés du Titulaire en vertu

122 4 CA ve
Per
du paragraphe précédent.

Il reste entendu que tous les employés étrangers du Co-Titulaire
et de ses Sous-entrepreneurs qui sont employés en Tunisie seront
soumis à l'imposition sur le Fevénu en Tunisie conformément à la

législation en vigueur.

Le Co-Titulaire ne Pourra recourir à aucune forme de financement
Provenant des banques résidentes en Tunisie, sauf pour les cas de
découverts de courte durée dus à des retards dans les opérations

de conversion en Dinars des devises disponibles en Tunisie.

Le Co-Titulaire est autorisé à utiliser le produit des ventes de
JaZ provenant d'une Concession développée pour les besoins dau
marché local, pour le règlement des dépenses de développement et
d'exploitation de cette Concession, conformément à la procédure
des changes applicable aux exportateurs agréés dans le cadre du
Décret-Loi du 11 Octobre 1985 tel que ratifié par la Loi n°. 85-
96 du 22 novembre 1985 portant création d'un régime particulier

pour les industries Produisant pour l'exportation.

Des réajustements sont effectués en fonction des situations ou
balances faisant ressortir les disponibilités en Dinars en
Tunisie du Co-Titulaire et le solde créditeur est transféré;
lesdits réajustements sont effectués tous les quatre (4) mois
Pour les concessions portant principalement sur l'exploitation de
9azZ pour les besoins du marché local et tous les six (6) mois

pour les autres concessions.

le Co-Titulaire demandera en premier lieu le transfert des soldes

créditeurs en Dinars, si le transfert n'est Pas effectué dans le

123 MZ A am
PA
mois qui suit la demande, à la suite d'un avis motivé contraire
de là Banque Centrale de Tunisie Concernant telle ou teile partie
du solde créditeur en Dinars du Co-Titulaire, seul le montant
contesté ne pourra faire l'objet de transfert ou de retenues sur
les rapatriements sSubséquents. Le montant contesté sera alors
soumis dans le mois qui suit l'avis motivé de 1a B.C.T., à une
commission de conciliation Composée de trois (3) membres, le
premier représentant la Banque Centrale de Tunisie, le second
représentant le Co-Titulaire et le troisième nommé par les deux
Parties et qui devra être d'une nationalité différente de celle

des deux Parties,

L'avis de la commission liera les parties et devra être formulé
dans les quatres (4) mois qui suivent l'avis motivé Par la Banque

Centrale de Tunisie.

Ces dispositions Seront valables pendant toute la durée de la
présente Convention et tous les avenants et actes additionnels

qui interviendraient ultérieurement.

Il est entendu que l'ETAP restera Sounise durant toutes les

phases visées ci-dessus à la règlementation des changes en

igueur en Tunisie. >
| CE LUZ fon

124
ANNEXE C
PERMIS AMILCAR
Superficie : 1.984 km
ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES
-ET
HOUSTON OIL AND MINERALS OF TUNISIA, INC.

SOMMETS ! No. de REPERE ! SOMMETS ! No.de REPERE
1/37 448 - 532 j 19 E 482 - 494
2 | 476 - 532 Î 20 ! 480 - 494
3 ! 476 - 534 ! 21 ! 480 - 492
4 ! 496 - 534 ! 22 ! 478 - 492
5 ! 496 - 536 ! 23 ! 478 - 476
6 ! 508 - 536 i 24 ! 490 - 476
7 ! 508 - 510 i 25 ! 490 - 466
8 ! 498 - 510 ! 26 ! 468 - 466
9 ! 498 - 504 ! 27 i 468 - 486
10 ! 496 - 504 ! 28 ! 462 - 486

11 ! 496 - 502 ! 29 ! 462 - 496
12 ; 492 - 502 1 30 ! 468 - 496
13 ! 492 - 504 ! 31 ! 468 - 512
14 ; 488 - 504 ! 32 ! 464 - 572
15 ! 488 - 508 ! 33 ! 464 - 516
16 ! 484 - 508 ! 34 ! 460 - 516
17 ! 484 - 504 ! 35 ! 460 - 524
18 i 482 - 504 i 36 ! 448 - 524

! ! 37/1 ' 448 - 532

4 0 LL

Ed où an
125
ETAP. HOMT

PERMIS AMILCAR

Echelle: 1500 000

Superficie: 1984km  p E: 496
Oct,1988

Fa

\L

